Exhibit 10.1

HORIZON THERAPEUTICS PUBLIC LIMITED COMPANY

2020 EQUITY INCENTIVE PLAN

1.    GENERAL.

(a)    Relationship to Prior Plans. The Plan is the successor to the 2014 Plan.
As of the Effective Date, (i) no additional awards may be granted under the 2014
Plan; (ii) the Prior Plans’ Available Reserve plus any Returning Shares will
become available for issuance pursuant to Awards granted under this Plan; and
(iii) all outstanding awards granted under the Prior Plans will remain subject
to the terms of the applicable Prior Plan (except to the extent such outstanding
awards result in Returning Shares that become available for issuance pursuant to
Awards granted under this Plan). All Awards granted under this Plan will be
subject to the terms of this Plan.

(b)    Plan Purpose. The Company, by means of the Plan, seeks to secure and
retain the services of Employees, to provide incentives for such persons to
exert maximum efforts for the success of the Company and any Affiliate and to
provide a means by which such persons may be given an opportunity to benefit
from increases in value of the Ordinary Shares through the granting of Awards.

(c)    Available Awards. The Plan provides for the grant of the following
Awards: (i) Incentive Stock Options; (ii) Nonstatutory Stock Options;
(iii) SARs; (iv) Restricted Stock Awards; (v) RSU Awards; (vi) Performance
Awards; and (vii) Other Awards.

(d)    Adoption Date. The Plan will come into existence on the Adoption Date. No
Award may be granted under the Plan prior to the Adoption Date. Any Award
granted prior to the Effective Date is contingent upon timely receipt of
shareholder approval to the extent required under applicable tax, securities and
regulatory rules, and satisfaction of any other compliance requirements.

2.    SHARES SUBJECT TO THE PLAN.

(a)    Share Reserve. Subject to adjustment in accordance with Section 2(c) and
any adjustments as necessary to implement any Capitalization Adjustments, the
aggregate number of Ordinary Shares that may be issued pursuant to Awards will
not exceed 35,340,187 shares, which number is the sum of: (i) 6,900,000 new
shares, plus (ii) the Prior Plan’s Available Reserve; plus, (iii) the number of
Returning Shares, if any, as such shares become available from time to time.

 

1.



--------------------------------------------------------------------------------

(b)    Aggregate Incentive Stock Option Limit. Notwithstanding anything to the
contrary in Section 2(a) and subject to any adjustments as necessary to
implement any Capitalization Adjustments, the aggregate maximum number of
Ordinary Shares that may be issued pursuant to the exercise of Incentive Stock
Options shall be the number of Ordinary Shares subject to the Plan’s Share
Reserve.

(c)    Share Reserve Operation.

(i)    Share Counting. Subject to subsection 3(c)(iv), the number of Ordinary
Shares available for issuance under the Plan shall be reduced by: (1) one
Ordinary Share for each Ordinary Share issued pursuant to (A) an Appreciation
Award granted under the Plan and (2) 1.40 Ordinary Shares for each Ordinary
Share issued pursuant to a Full Value Award granted under the Plan. The number
of Ordinary Shares available for issuance under the Plan will be increased by:
(A) one share for each Returning Share subject to an Appreciation Award and (B)
1.40 Ordinary Shares for each Returning Share subject to a Full Value Award.

(ii)    Limit Applies to Ordinary Shares Issued Pursuant to Awards. For clarity,
the Share Reserve is a limit on the number of Ordinary Shares that may be issued
pursuant to Awards and does not limit the granting of Awards, except that the
Company will keep available at all times the number of Ordinary Shares
reasonably required to satisfy its obligations to issue shares pursuant to such
Awards. Shares may be issued in connection with a merger or acquisition as
permitted by, as applicable, Nasdaq Listing Rule 5635(c), NYSE Listed Company
Manual Section 303A.08, NYSE American Company Guide Section 711 or other
applicable rule, and such issuance will not reduce the number of shares
available for issuance under the Plan.

(iii)    Actions that Do Not Constitute Issuance of Ordinary Shares and Do Not
Reduce Share Reserve. The following actions do not result in an issuance of
shares under the Plan and accordingly do not reduce the number of shares subject
to the Share Reserve and available for issuance under the Plan: (1) the
expiration or termination of any portion of an Award without the shares covered
by such portion of the Award having been issued, or (2) the settlement of any
portion of an Award in cash (i.e., the Participant receives cash rather than
Ordinary Shares).

(iv)    Reversion of Previously Issued Ordinary Shares to Share Reserve.

(1)    Shares Available for Subsequent Issuance. If any Award is forfeited back
to the Company or Ordinary Shares are redeemed or repurchased by the Company or
any Affiliate (in accordance with applicable Irish law) because of the failure
to meet a contingency or condition required to vest such Ordinary Shares, then
the Ordinary Shares that are forfeited, redeemed or repurchased shall revert to
and again become available for issuance under the Plan. The number of Ordinary
Shares that shall revert to and again available for issuance under the Plan
pursuant to the foregoing provision shall be: (A) one share for each forfeited,
redeemed or repurchased share subject to an Appreciation Award granted under the
Plan and (B) 1.40 Ordinary Shares for each forfeited, redeemed or repurchased
share subject to a Full Value Award granted under the Plan.

 

2.



--------------------------------------------------------------------------------

(2)    Shares Not Available for Subsequent Issuance. The following Ordinary
Shares will not become available again for issuance under the Plan: (A) any
Ordinary Shares that are reacquired or withheld (or not issued) by the Company
to satisfy the exercise, strike or purchase price of an Award or an award
granted under a Prior Plan (including any shares subject to such Award or award
granted under a Prior Plan that are not delivered because such award is
exercised through a reduction of shares subject to such Award or award granted
under a Prior Plan (i.e., “net exercised”)); (B) any shares that are reacquired
or withheld (or not issued) by the Company to satisfy a Withholding Obligation
of an Award or tax withholding obligation of an award granted under a Prior
Plan; (C) any shares repurchased by the Company on the open market with the
proceeds of the exercise, strike or purchase price of any Award or award granted
under a Prior Plan; and (D) in the event that stock appreciation right granted
under the Plan or a Prior Plan is settled in Ordinary Shares, the gross number
of Ordinary Shares subject to such award.

3.    ELIGIBILITY AND LIMITATIONS.

(a)    Eligible Award Recipients. Subject to the terms of the Plan, Employees
are eligible to receive Awards.

(b)    Specific Award Limitations.

(i)    Limitations on Incentive Stock Option Recipients. Incentive Stock Options
may be granted only to Employees of the Company or a “parent corporation” or
“subsidiary corporation” thereof (as such terms are defined in Sections 424(e)
and (f) of the Code).

(ii)    Incentive Stock Option $100,000 Limitation. To the extent that the
aggregate Fair Market Value (determined at the time of grant) of Ordinary Shares
with respect to which Incentive Stock Options are exercisable for the first time
by any Optionholder during any calendar year (under all plans of the Company and
any Affiliates) exceeds $100,000 (or such other limit established in the Code)
or otherwise does not comply with the rules governing Incentive Stock Options,
the Options or portions thereof that exceed such limit (according to the order
in which they were granted) or otherwise do not comply with such rules will be
treated as Nonstatutory Stock Options, notwithstanding any contrary provision of
the applicable Option Agreement(s).

(iii)    Limitations on Incentive Stock Options Granted to Ten Percent
Shareholders. A Ten Percent Shareholder may not be granted an Incentive Stock
Option unless (i) the exercise price of such Option is at least 110% of the Fair
Market Value on the date of grant of such Option and (ii) the Option is not
exercisable after the expiration of five years from the date of grant of such
Option.

(iv)    Limitations on Nonstatutory Stock Options and SARs. Nonstatutory Stock
Options and SARs may not be granted to Employees who are providing Continuous
Service only to any “parent” of the Company (as such term is defined in
Rule 405) unless the shares underlying such Awards is treated as “service
recipient stock” under Section 409A because the Awards are granted pursuant to a
corporate transaction (such as a spin off

 

3.



--------------------------------------------------------------------------------

transaction) or unless such Awards otherwise comply with the distribution
requirements of Section 409A.

(c)    Aggregate Incentive Stock Option Limit. The aggregate maximum number of
Ordinary Shares that may be issued pursuant to the exercise of Incentive Stock
Options is the number of shares specified in Section 2(b).

(d)    Minimum Vesting Requirements. No Award may vest (or, if applicable, be
exercisable) until at least twelve (12) months following the date of grant of
the Award; provided, however, that up to five percent (5%) of the Share Reserve
may be subject to Awards that do not meet such vesting (and, if applicable,
exercisability) requirements.

(e)    Dividends and Dividend Equivalents. Dividends or dividend equivalents may
be paid or credited, as applicable, with respect to any Ordinary Shares subject
to a Restricted Stock Award, or Restricted Stock Unit Award, as determined by
the Board and contained in the applicable Award Agreement; provided, however,
that (i) no dividends or dividend equivalents may be paid with respect to any
such shares before the date such shares have vested under the terms of such
Award Agreement, (ii) any dividends or dividend equivalents that are credited
with respect to any such shares will be subject to all of the terms and
conditions applicable to such shares under the terms of such Award Agreement
(including, but not limited to, any vesting conditions), and (iii) any dividends
or dividend equivalents that are credited with respect to any such shares will
be forfeited to the Company on the date, if any, such shares are forfeited to or
repurchased by the Company due to a failure to meet any vesting conditions under
the terms of such Award Agreement. Dividend or dividend equivalents may not be
paid or credited with respect to any Awards, other than as specified above.

4.    OPTIONS AND STOCK APPRECIATION RIGHTS.

Each Option and SAR will have such terms and conditions as determined by the
Board. Each Option will be designated in writing as an Incentive Stock Option or
Nonstatutory Stock Option at the time of grant; provided, however, that if an
Option is not so designated, then such Option will be a Nonstatutory Stock
Option, and the shares purchased upon exercise of each type of Option will be
separately accounted for. Each SAR will be denominated in Ordinary Share
equivalents. The terms and conditions of separate Options and SARs need not be
identical; provided, however, that each Option Agreement and SAR Agreement will
conform (through incorporation of provisions hereof by reference in the Award
Agreement or otherwise) to the substance of each of the following provisions:

(a)    Term. Subject to Section 3(b)(iii) regarding Ten Percent Shareholders, no
Option or SAR will be exercisable after the expiration of ten years from the
date of grant of such Award or such shorter period specified in the Award
Agreement.

(b)    Exercise or Strike Price. Subject to Section 3(b)(iii) regarding Ten
Percent Shareholders, the exercise or strike price of each Option or SAR will
not be less than 100% of the Fair Market Value on the date of grant of such
Award. Notwithstanding the foregoing, an Option or SAR may be granted with an
exercise or strike price lower than 100% of the Fair Market Value on the date of
grant of such Award if such Award is granted pursuant to an

 

4.



--------------------------------------------------------------------------------

assumption of or substitution for another option or stock appreciation right
pursuant to a Corporate Transaction and in a manner consistent with the
provisions of Sections 409A and, if applicable, 424(a) of the Code, provided
that in all cases the exercise price is not less than the nominal value of an
Ordinary Share.

(c)    Exercise Procedure and Payment of Exercise Price for Options. In order to
exercise an Option, the Participant must provide notice of exercise to the Plan
Administrator in accordance with the procedures specified in the Option
Agreement or otherwise provided by the Company. The Board has the authority to
grant Options that do not permit all of the following methods of payment (or
otherwise restrict the ability to use certain methods) and to grant Options that
require the consent of the Company to utilize a particular method of payment.
The exercise price of an Option may be paid, to the extent permitted by
Applicable Law and as determined by the Board, by one or more of the following
methods of payment to the extent set forth in the Option Agreement; provided,
however, that where Ordinary Shares are issued pursuant to the exercise of an
Option, the nominal value of each newly issued Ordinary Share is fully paid up:

(i)    by cash or check, bank draft or money order payable to the Company;

(ii)    pursuant to a “cashless exercise” program developed under Regulation T
as promulgated by the Federal Reserve Board that, prior to the issuance of the
Ordinary Shares subject to the Option, results in either the receipt of cash (or
check) by the Company or the receipt of irrevocable instructions to pay the
exercise price to the Company from the sales proceeds;

(iii)    by delivery to the Company (either by actual delivery or attestation)
of Ordinary Shares that are already owned by the Participant free and clear of
any liens, claims, encumbrances or security interests, with a Fair Market Value
on the date of exercise that does not exceed the exercise price, provided that
(1) at the time of exercise the Ordinary Shares is publicly traded, (2) any
remaining balance of the exercise price not satisfied by such delivery is paid
by the Participant in cash or other permitted form of payment, (3) such delivery
would not violate any Applicable Law or agreement restricting the redemption of
the Ordinary Shares, (4) any certificated shares are endorsed or accompanied by
an executed assignment separate from certificate, and (5) such shares have been
held by the Participant for any minimum period necessary to avoid adverse
accounting treatment as a result of such delivery;

(iv)    if the Option is a Nonstatutory Stock Option, by a “net exercise”
arrangement pursuant to which the Company will reduce the number of Ordinary
Shares issuable upon exercise by the largest whole number of shares with a Fair
Market Value on the date of exercise that does not exceed the exercise price,
provided that (1) such shares used to pay the exercise price will not be
exercisable thereafter, (2) irrespective of whether a “net exercise” arrangement
is used, the nominal value of each newly issued Ordinary Shares will be fully
paid up in cash and (3) any remaining balance of the exercise price not
satisfied by such net exercise is paid by the Participant in cash or other
permitted form of payment;

(v)    deduction from salary due and payable to an Employee by the Company or
any Affiliate; or

 

5.



--------------------------------------------------------------------------------

(vi)    in any other form of consideration that may be acceptable to the Board
and permissible under Applicable Law.

(d)    Exercise Procedure and Payment of Appreciation Distribution for SARs. In
order to exercise any SAR, the Participant must provide notice of exercise to
the Plan Administrator in accordance with the SAR Agreement. The appreciation
distribution payable to a Participant upon the exercise of a SAR will not be
greater than an amount equal to the excess of (i) the aggregate Fair Market
Value on the date of exercise of a number of Ordinary Shares equal to the number
of Ordinary Share equivalents that are vested and being exercised under such
SAR, over (ii) the strike price of such SAR. Such appreciation distribution may
be paid to the Participant in the form of Ordinary Shares or cash (or any
combination of Ordinary Shares and cash) or in any other form of payment, as
determined by the Board and specified in the SAR Agreement; provided, however,
that where Ordinary Shares are issued pursuant to a Stock Appreciation Right,
the nominal value of each newly issued Ordinary Share is fully paid up.

(e)    Transferability. Options and SARs may not be transferred to third party
financial institutions for value. The Board may impose such additional
limitations on the transferability of an Option or SAR as it determines. In the
absence of any such determination by the Board, the following restrictions on
the transferability of Options and SARs will apply, provided that except as
explicitly provided herein, neither an Option nor a SAR may be transferred for
consideration and provided, further, that if an Option is an Incentive Stock
Option, such Option may be deemed to be a Nonstatutory Stock Option as a result
of such transfer:

(i)    Restrictions on Transfer. An Option or SAR will not be transferable,
except by will or by the laws of descent and distribution, and will be
exercisable during the lifetime of the Participant only by the Participant;
provided, however, that the Board may permit transfer of an Option or SAR in a
manner that is not prohibited by applicable tax and securities laws upon the
Participant’s request, including to a trust if the Participant is considered to
be the sole beneficial owner of such trust (as determined under Section 671 of
the Code and applicable state law) while such Option or SAR is held in such
trust, provided that the Participant and the trustee enter into a transfer and
other agreements required by the Company.

(ii)    Domestic Relations Orders. Notwithstanding the foregoing, subject to the
execution of transfer documentation in a format acceptable to the Company and
subject to the approval of the Board or a duly authorized Officer, an Option or
SAR may be transferred pursuant to a domestic relations order.

(f)    Vesting. The Board may impose such restrictions on or conditions to the
vesting and/or exercisability of an Option or SAR as determined by the Board.
Except as otherwise provided in the Award Agreement or other written agreement
between a Participant and the Company or an Affiliate, vesting of Options and
SARs will cease upon termination of the Participant’s Continuous Service.

(g)    Termination of Continuous Service for Cause. Except as explicitly
otherwise provided in the Award Agreement or other written agreement between a
Participant and the Company or an Affiliate, if a Participant’s Continuous
Service is terminated for Cause, the

 

6.



--------------------------------------------------------------------------------

Participant’s Options and SARs will terminate and be forfeited immediately upon
such termination of Continuous Service, and the Participant will be prohibited
from exercising any portion (including any vested portion) of such Awards on and
after the date of such termination of Continuous Service and the Participant
will have no further right, title or interest in such forfeited Award, the
Ordinary Shares subject to the forfeited Award, or any consideration in respect
of the forfeited Award.

(h)    Post-Termination Exercise Period Following Termination of Continuous
Service for Reasons Other than Cause. Subject to Section 4(i), if a
Participant’s Continuous Service terminates for any reason other than for Cause,
the Participant may exercise his or her Option or SAR to the extent vested, but
only within the following period of time or, if applicable, such other period of
time provided in the Award Agreement or other written agreement between a
Participant and the Company or an Affiliate; provided, however, that in no event
may such Award be exercised after the expiration of its maximum term (as set
forth in Section 4(a)):

(i)    three months following the date of such termination if such termination
is a termination without Cause (other than any termination due to the
Participant’s Disability or death);

(ii)    12 months following the date of such termination if such termination is
due to the Participant’s Disability;

(iii)    18 months following the date of such termination if such termination is
due to the Participant’s death; or

(iv)    18 months following the date of the Participant’s death if such death
occurs following the date of such termination but during the period such Award
is otherwise exercisable (as provided in (i) or (ii) above).

Following the date of such termination, to the extent the Participant does not
exercise such Award within the applicable Post-Termination Exercise Period (or,
if earlier, prior to the expiration of the maximum term of such Award), such
unexercised portion of the Award will terminate, and the Participant will have
no further right, title or interest in the terminated Award, the Ordinary Shares
subject to the terminated Award, or any consideration in respect of the
terminated Award.

(i)    Restrictions on Exercise; Extension of Exercisability. A Participant may
not exercise an Option or SAR at any time that the issuance of Ordinary Shares
upon such exercise would violate Applicable Law. Except as otherwise provided in
the Award Agreement or other written agreement between a Participant and the
Company or an Affiliate, if a Participant’s Continuous Service terminates for
any reason other than for Cause and, at any time during the last thirty days of
the applicable Post-Termination Exercise Period: (i) the exercise of the
Participant’s Option or SAR would be prohibited solely because the issuance of
Ordinary Shares upon such exercise would violate Applicable Law, or (ii) the
immediate sale of any Ordinary Shares issued upon such exercise would violate
the Company’s Trading Policy, then the applicable Post-Termination Exercise
Period will be extended to the last day of the calendar month that commences
following the date the Award would otherwise expire, with an additional

 

7.



--------------------------------------------------------------------------------

extension of the exercise period to the last day of the next calendar month to
apply if any of the foregoing restrictions apply at any time during such
extended exercise period, generally without limitation as to the maximum
permitted number of extensions); provided, however, that in no event may such
Award be exercised after the expiration of its maximum term (as set forth in
Section 4(a)).

(j)    Non-Exempt Employees. No Option or SAR, whether or not vested, granted to
an Employee who is a non-exempt employee for purposes of the Fair Labor
Standards Act of 1938, as amended, will be first exercisable for any Ordinary
Shares until at least six months following the date of grant of such Award.
Notwithstanding the foregoing, in accordance with the provisions of the Worker
Economic Opportunity Act, any vested portion of such Award may be exercised
earlier than six months following the date of grant of such Award in the event
of (i) such Participant’s death or Disability, (ii) a Corporate Transaction in
which such Award is not assumed, continued or substituted, (iii) a Change in
Control, or (iv) such Participant’s retirement (as such term may be defined in
the Award Agreement or another applicable agreement or, in the absence of any
such definition, in accordance with the Company’s then current employment
policies and guidelines). This Section 4(j) is intended to operate so that any
income derived by a non-exempt employee in connection with the exercise or
vesting of an Option or SAR will be exempt from his or her regular rate of pay.

(k)    Whole Shares. Options and SARs may be exercised only with respect to
whole Ordinary Shares or their equivalents.

5.    AWARDS OTHER THAN OPTIONS AND STOCK APPRECIATION RIGHTS.

(a)    Restricted Stock Awards and RSU Awards. Each Restricted Stock Award and
RSU Award will have such terms and conditions as determined by the Board;
provided, however, that each Restricted Stock Award Agreement and RSU Award
Agreement will conform (through incorporation of the provisions hereof by
reference in the Award Agreement or otherwise) to the substance of each of the
following provisions:

(i)    Form of Award.

(1)    RSAs: To the extent consistent with the Company’s Bylaws, at the Board’s
election, Ordinary Shares subject to a Restricted Stock Award may be (i) held in
book entry form subject to the Company’s instructions until such shares become
vested or any other restrictions lapse, or (ii) evidenced by a certificate,
which certificate will be held in such form and manner as determined by the
Board. Unless otherwise determined by the Board, a Participant will have voting
and other rights as a shareholder of the Company with respect to any shares
subject to a Restricted Stock Award.

(2)    RSUs: An RSU Award represents a Participant’s right to be issued on a
future date the number of Ordinary Shares that is equal to the number of
restricted stock units subject to the RSU Award. As a holder of an RSU Award, a
Participant is an unsecured creditor of the Company with respect to the
Company’s unfunded obligation, if any, to issue Ordinary Shares in settlement of
such Award and nothing contained in the Plan or any RSU Agreement, and no action
taken pursuant to its provisions, will create or be construed to create a

 

8.



--------------------------------------------------------------------------------

trust of any kind or a fiduciary relationship between a Participant and the
Company or an Affiliate or any other person. A Participant will not have voting
or any other rights as a shareholder of the Company with respect to any RSU
Award (unless and until shares are actually issued in settlement of a vested RSU
Award).

(ii)    Consideration.

(1)    RSA: A Restricted Stock Award may be granted in consideration for
(A) cash or check, bank draft or money order payable to the Company, (B) past
services to the Company or an Affiliate, or (C) any other form of consideration
as the Board may determine and permissible under Applicable Law; provided,
however, that where Ordinary Shares are issued pursuant to a Restricted Stock
Award the nominal value of each newly issued Ordinary Share is fully paid up.

(2)    RSU: Unless otherwise determined by the Board at the time of grant, an
RSU Award will be granted in consideration for the Participant’s services to the
Company or an Affiliate, such that the Participant will not be required to make
any payment to the Company (other than such services) with respect to the grant
or vesting of the RSU Award, or the issuance of any Ordinary Shares pursuant to
the RSU Award. If, at the time of grant, the Board determines that any
consideration must be paid by the Participant (in a form other than the
Participant’s services to the Company or an Affiliate) upon the issuance of any
Ordinary Shares in settlement of the RSU Award, such consideration may be paid
in any form of consideration as the Board may determine and permissible under
Applicable Law; provided, however, that where Ordinary Shares are issued
pursuant to an RSU Award the nominal value of each newly issued Ordinary Share
is fully paid up.

(iii)    Vesting. The Board may impose such restrictions on or conditions to the
vesting of a Restricted Stock Award or RSU Award as determined by the Board.
Except as otherwise provided in the Award Agreement or other written agreement
between a Participant and the Company or an Affiliate, vesting of Restricted
Stock Awards and RSU Awards will cease upon termination of the Participant’s
Continuous Service.

(iv)    Termination of Continuous Service. Except as otherwise provided in the
Award Agreement or other written agreement between a Participant and the Company
or an Affiliate, if a Participant’s Continuous Service terminates for any
reason, (i) the Company may receive through a forfeiture condition or a
repurchase right any or all of the Ordinary Shares held by the Participant under
his or her Restricted Stock Award that have not vested as of the date of such
termination as set forth in the Restricted Stock Award Agreement and (ii) any
portion of his or her RSU Award that has not vested will be forfeited upon such
termination and the Participant will have no further right, title or interest in
the RSU Award, the Ordinary Shares issuable pursuant to the RSU Award, or any
consideration in respect of the RSU Award.

(v)    Settlement of RSU Awards. An RSU Award may be settled by the issuance of
Ordinary Shares or cash (or any combination thereof) or in any other form of
payment, as determined by the Board and specified in the RSU Award Agreement. At
the time of grant, the Board may determine to impose such restrictions or
conditions that delay such delivery to a date following the vesting of the RSU
Award.

 

9.



--------------------------------------------------------------------------------

(b)    Performance Awards. With respect to any Performance Award, the length of
any Performance Period, the Performance Goals to be achieved during the
Performance Period, the other terms and conditions of such Award, and the
measure of whether and to what degree such Performance Goals have been attained
will be determined by the Board; provided, however, that where Ordinary Shares
are issued pursuant to any Performance Award, the nominal value of each newly
issued Ordinary Share is fully paid up.

(c)    Other Awards. Other forms of Awards valued in whole or in part by
reference to, or otherwise based on, Ordinary Shares, including the appreciation
in value thereof (e.g., options or stock rights with an exercise price or strike
price less than 100% of the Fair Market Value at the time of grant) may be
granted either alone or in addition to Awards provided for under Section 4 and
the preceding provisions of this Section 5. Subject to the provisions of the
Plan, the Board will have sole and complete discretion to determine the persons
to whom and the time or times at which such Other Awards will be granted, the
number of Ordinary Shares (or the cash equivalent thereof) to be granted
pursuant to such Other Awards and all other terms and conditions of such Other
Awards; provided, however, that where Ordinary Shares are issued pursuant to any
Other Stock Award, the nominal value of each newly issued Ordinary Share is
fully paid up.

6.    ADJUSTMENTS UPON CHANGES IN ORDINARY SHARES; OTHER CORPORATE EVENTS.

(a)    Capitalization Adjustments. In the event of a Capitalization Adjustment,
the Board shall appropriately and proportionately adjust: (i) the class(es) and
maximum number of Ordinary Shares subject to the Plan pursuant to Section 2(a),
(ii) the class(es) and maximum number of shares that may be issued pursuant to
the exercise of Incentive Stock Options pursuant to Section 2(a), and (iii) the
class(es) and number of securities and exercise price, strike price or purchase
price of Ordinary Shares subject to outstanding Awards. The Board shall make
such adjustments, and its determination shall be final, binding and conclusive.
Notwithstanding the foregoing, no fractional shares or rights for fractional
Ordinary Shares shall be created in order to implement any Capitalization
Adjustment. The Board shall determine an appropriate equivalent benefit, if any,
for any fractional shares or rights to fractional shares that might be created
by the adjustments referred to in the preceding provisions of this Section.

(b)    Dissolution or Liquidation. Except as otherwise provided in the Award
Agreement, in the event of a dissolution or liquidation of the Company, all
outstanding Awards (other than Awards consisting of vested and outstanding
Ordinary Shares not subject to a forfeiture condition or the Company’s right of
repurchase) will terminate immediately prior to the completion of such
dissolution or liquidation, and the Ordinary Shares subject to the Company’s
repurchase rights or subject to a forfeiture condition may be repurchased or
reacquired by the Company notwithstanding the fact that the holder of such Award
is providing Continuous Service, provided, however, that the Board may determine
to cause some or all Awards to become fully vested, exercisable and/or no longer
subject to repurchase or forfeiture (to the extent such Awards have not
previously expired or terminated) before the dissolution or liquidation is
completed but contingent on its completion.

(c)    Corporate Transaction. The following provisions will apply to Awards in
the event of a Corporate Transaction unless otherwise provided in the instrument
evidencing the

 

10.



--------------------------------------------------------------------------------

Award or any other written agreement between the Company or any Affiliate and
the Participant or unless otherwise expressly provided by the Board at the time
of grant of an Award.

(i)    Awards May Be Assumed. In the event of a Corporate Transaction, any
surviving corporation or acquiring corporation (or the surviving or acquiring
corporation’s parent company) may assume or continue any or all Awards
outstanding under the Plan or may substitute similar awards for Awards
outstanding under the Plan (including but not limited to, awards to acquire the
same consideration paid to the shareholders of the Company pursuant to the
Corporate Transaction), and any reacquisition or repurchase rights held by the
Company in respect of Ordinary Shares issued pursuant to Awards may be assigned
by the Company to the successor of the Company (or the successor’s parent
company, if any), in connection with such Corporate Transaction. A surviving
corporation or acquiring corporation (or its parent) may choose to assume or
continue only a portion of an Award or substitute a similar award for only a
portion of an Award, or may choose to assume or continue the Awards held by
some, but not all Participants. The terms of any assumption, continuation or
substitution will be set by the Board.

(ii)    Awards Held by Current Participants. In the event of a Corporate
Transaction in which the surviving corporation or acquiring corporation (or its
parent company) does not assume or continue such outstanding Awards or
substitute similar awards for such outstanding Awards, then with respect to
Awards that have not been assumed, continued or substituted and that are held by
Participants whose Continuous Service has not terminated prior to the effective
time of the Corporate Transaction (referred to as the “Current Participants”),
the vesting of such Awards (and, with respect to Options and Stock Appreciation
Rights, the time when such Awards may be exercised) shall be accelerated in full
to a date prior to the effective time of such Corporate Transaction (contingent
upon the effectiveness of the Corporate Transaction) as the Board determines
(or, if the Board does not determine such a date, to the date that is five
(5) days prior to the effective time of the Corporate Transaction), and such
Awards will terminate if not exercised (if applicable) at or prior to the
effective time of the Corporate Transaction, and any reacquisition or repurchase
rights held by the Company with respect to such Awards will lapse (contingent
upon the effectiveness of the Corporate Transaction). With respect to the
vesting of Performance Awards that will accelerate upon the occurrence of a
Corporate Transaction pursuant to this subsection (ii) and that have multiple
vesting levels depending on the level of performance, unless otherwise provided
in the Award Agreement, the vesting of such Performance Awards will accelerate
at 100% of the target level upon the occurrence of the Corporate Transaction.
With respect to the vesting of Awards that will accelerate upon the occurrence
of a Corporate Transaction pursuant to this subsection (ii) and are settled in
the form of a cash payment, such cash payment will be made no later than 30 days
following the occurrence of the Corporate Transaction.

(iii)    Awards Held by Persons other than Current Participants. In the event of
a Corporate Transaction in which the surviving corporation or acquiring
corporation (or its parent company) does not assume or continue such outstanding
Awards or substitute similar awards for such outstanding Awards, then with
respect to Awards that have not been assumed, continued or substituted and that
are held by persons other than Current Participants, such Awards will terminate
if not exercised (if applicable) prior to the occurrence of the Corporate
Transaction; provided, however, that any reacquisition or repurchase rights held
by

 

11.



--------------------------------------------------------------------------------

the Company with respect to such Awards will not terminate and may continue to
be exercised notwithstanding the Corporate Transaction.

(iv)    Payment for Awards in Lieu of Exercise. Notwithstanding the foregoing,
in the event an Award will terminate if not exercised prior to the effective
time of a Corporate Transaction, the Board may provide, in its sole discretion,
that the holder of such Award may not exercise such Award but will receive a
payment, in such form as may be determined by the Board, equal in value, at the
effective time, to the excess, if any, of (1) the value of the property the
Participant would have received upon the exercise of the Award (including, at
the discretion of the Board, any unvested portion of such Award), over (2) any
exercise price payable by such holder in connection with such exercise.

(d)    Appointment of Shareholder Representative. As a condition to the receipt
of an Award under this Plan, a Participant will be deemed to have agreed that
the Award will be subject to the terms of any agreement governing a Corporate
Transaction involving the Company, including, without limitation, a provision
for the appointment of a shareholder representative that is authorized to act on
the Participant’s behalf with respect to any escrow, indemnities and any
contingent consideration.

(e)    No Restriction on Right to Undertake Transactions. The grant of any Award
under the Plan and the issuance of shares pursuant to any Award does not affect
or restrict in any way the right or power of the Company or the shareholders of
the Company to make or authorize any adjustment, recapitalization,
reorganization or other change in the Company’s capital structure or its
business, any merger or consolidation of the Company, any issue of shares or of
options, rights or options to purchase shares or of bonds, debentures, preferred
or prior preference shares whose rights are superior to or affect the Ordinary
Shares or the rights thereof or which are convertible into or exchangeable for
Ordinary Shares, or the dissolution or liquidation of the Company, or any sale
or transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.

7.    ADMINISTRATION.

(a)    Administration by Board. The Board will administer the Plan unless and
until the Board delegates administration of the Plan to a Committee or
Committees, as provided in subsection (c) below.

(b)    Powers of Board. The Board will have the power, subject to, and within
the limitations of, the express provisions of the Plan:

(i)    To determine from time to time (1) which of the persons eligible under
the Plan will be granted Awards; (2) when and how each Award will be granted;
(3) what type or combination of types of Award will be granted; (4) the
provisions of each Award granted (which need not be identical), including the
time or times when a person will be permitted to receive an issuance of Ordinary
Shares or other payment pursuant to an Award; (5) the number of Ordinary Shares
or cash equivalent with respect to which an Award will be granted to each such
person; and (6) the Fair Market Value applicable to an Award.

 

12.



--------------------------------------------------------------------------------

(ii)    To construe and interpret the Plan and Awards granted under it, and to
establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Award Agreement, in a manner and to the
extent it deems necessary or expedient to make the Plan or Award fully
effective.

(iii)    To settle all controversies regarding the Plan and Awards granted under
it.

(iv)    To accelerate the time at which an Award may first be exercised or the
time during which an Award or any part thereof will vest, notwithstanding the
provisions in the Award Agreement stating the time at which it may first be
exercised or the time during which it will vest.

(v)    To prohibit the exercise of any Option, SAR or other exercisable Award
during a period of up to 30 days prior to the consummation of any pending share
dividend, share split, combination or exchange of shares, merger, consolidation
or other distribution (other than normal cash dividends) of Company assets to
shareholders, or any other change affecting the Ordinary Shares or the share
price of the Ordinary Shares including any Corporate Transaction, for reasons of
administrative convenience.

(vi)    To suspend or terminate the Plan at any time. Suspension or termination
of the Plan will not Materially Impair rights and obligations under any Award
granted while the Plan is in effect except with the written consent of the
affected Participant.

(vii)    To amend the Plan in any respect the Board deems necessary or
advisable; provided, however, that shareholder approval will be required for any
amendment to the extent required by Applicable Law. Except as provided above,
rights under any Award granted before amendment of the Plan will not be
Materially Impaired by any amendment of the Plan unless (1) the Company requests
the consent of the affected Participant, and (2) such Participant consents in
writing.

(viii)    To submit any amendment to the Plan for shareholder approval.

(ix)    To approve forms of Award Agreements for use under the Plan and to amend
the terms of any one or more Awards, including, but not limited to, amendments
to provide terms more favorable to the Participant than previously provided in
the Award Agreement, subject to any specified limits in the Plan that are not
subject to Board discretion; provided however, that, a Participant’s rights
under any Award will not be Materially Impaired by any such amendment unless
(1) the Company requests the consent of the affected Participant, and (2) such
Participant consents in writing.

(x)    Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of the Plan or Awards.

(xi)    To adopt such procedures and sub-plans as are necessary or appropriate
to permit and facilitate participation in the Plan by, or take advantage of
specific tax treatment

 

13.



--------------------------------------------------------------------------------

for Awards granted to, Employees who are foreign nationals or employed outside
the United States (provided that Board approval will not be necessary for
immaterial modifications to the Plan or any Award Agreement to ensure or
facilitate compliance with the laws of the relevant foreign jurisdiction).

(c)    Delegation to Committee.

(i)    General. The Board may delegate some or all of the administration of the
Plan to a Committee or Committees. If administration of the Plan is delegated to
a Committee, the Committee will have, in connection with the administration of
the Plan, the powers theretofore possessed by the Board that have been delegated
to the Committee, including the power to delegate to another Committee or a
subcommittee of the Committee any of the administrative powers the Committee is
authorized to exercise (and references in this Plan to the Board will thereafter
be to the Committee or subcommittee), subject, however, to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board. Each Committee may retain the authority to concurrently
administer the Plan with Committee or subcommittee to which it has delegated its
authority hereunder and may, at any time, revest in such Committee some or all
of the powers previously delegated. The Board may retain the authority to
concurrently administer the Plan with any Committee and may, at any time, revest
in the Board some or all of the powers previously delegated.

(ii)    Rule 16b-3 Compliance. To the extent an Award is intended to qualify for
the exemption from Section 16(b) of the Exchange Act that is available under
Rule 16b-3 of the Exchange Act, the Award will be granted by the Board or a
Committee that consists solely of two or more Non-Employee Directors, as
determined under Rule 16b-3(b)(3) of the Exchange Act and thereafter any action
establishing or modifying the terms of the Award will be approved by the Board
or a Committee meeting such requirements to the extent necessary for such
exemption to remain available.

(d)    Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board or any Committee in good faith will not be
subject to review by any person and will be final, binding and conclusive on all
persons.

(e)    Cancellation and Re-Grant of Awards. Neither the Board nor any Committee
will have the authority to: (i) reduce the exercise price or strike price of any
outstanding Options or SARs under the Plan, or (ii) cancel any outstanding
Options or SARs that have an exercise price or strike price greater than the
current Fair Market Value in exchange for cash or other Awards under the Plan,
unless the shareholders of the Company have approved such an action within
twelve months prior to such an event.

(f)    Delegation to Officer. The Board or any Committee may delegate to one or
more Officers the authority to do one or both of the following (i) designate
Employees who are not Officers to be recipients of Options and SARs (and, to the
extent permitted by Applicable Law, other types of Awards) and, to the extent
permitted by Applicable Law, the terms thereof, and (ii) determine the number of
Ordinary Shares to be subject to such Awards granted to such Employees;
provided, however, that the resolutions or charter adopted by the Board or any
Committee evidencing such delegation will specify the total number of Ordinary
Shares that may

 

14.



--------------------------------------------------------------------------------

be subject to the Awards granted by such Officer and that such Officer may not
grant an Award to himself or herself. Any such Awards will be granted on the
applicable form of Award Agreement most recently approved for use by the Board
or the Committee, unless otherwise provided in the resolutions approving the
delegation authority. Notwithstanding anything to the contrary herein, neither
the Board nor any Committee may delegate to an Officer who is acting solely in
the capacity of an Officer (and not also as a Director) the authority to
determine the Fair Market Value.

8.    TAX WITHHOLDING

(a)    Withholding Authorization. As a condition to acceptance of any Award
under the Plan, a Participant authorizes withholding from payroll and any other
amounts payable to such Participant, and otherwise agrees to make adequate
provision for (including), any sums required to satisfy any Withholding
Obligations, if any, which arise in connection with the grant, exercise, vesting
or settlement of such Award, as applicable. Accordingly, a Participant may not
be able to exercise an Award even though the Award is vested, and the Company
shall have no obligation to issue Ordinary Shares subject to an Award, unless
and until such Withholding Obligations are satisfied.

(b)    Satisfaction of Withholding Obligation. To the extent permitted by the
terms of an Award Agreement, the Company may, in its sole discretion, satisfy
any Withholding Obligation relating to an Award by any of the following means or
by a combination of such means: (i) causing the Participant to tender a cash
payment; (ii) withholding Ordinary Shares from the Ordinary Shares issued or
otherwise issuable to the Participant in connection with the Award;
(iii) withholding cash from an Award settled in cash; (iv) withholding payment
from any amounts otherwise payable to the Participant; (v) by allowing a
Participant to effectuate a “cashless exercise” pursuant to a program developed
under Regulation T as promulgated by the Federal Reserve Board, or (vi) by such
other method as may be set forth in the Award Agreement.

(c)    No Obligation to Notify or Minimize Taxes; No Liability to Claims. Except
as required by Applicable Law the Company has no duty or obligation to any
Participant to advise such holder as to the time or manner of exercising such
Award. Furthermore, the Company has no duty or obligation to warn or otherwise
advise such holder of a pending termination or expiration of an Award or a
possible period in which the Award may not be exercised. The Company has no duty
or obligation to minimize the tax consequences of an Award to the holder of such
Award and will not be liable to any holder of an Award for any adverse tax
consequences to such holder in connection with an Award. As a condition to
accepting an Award under the Plan, each Participant (i) agrees to not make any
claim against the Company, or any of its Officers, Directors, Employees or
Affiliates related to tax liabilities arising from such Award or other Company
compensation and (ii) acknowledges that such Participant was advised to consult
with his or her own personal tax, financial and other legal advisors regarding
the tax consequences of the Award and has either done so or knowingly and
voluntarily declined to do so. Additionally, each Participant acknowledges any
Option or SAR granted under the Plan is exempt from Section 409A only if the
exercise or strike price is at least equal to the “fair market value” of the
Ordinary Shares on the date of grant as determined by the Internal Revenue
Service and there is no other impermissible deferral of compensation associated
with the Award.

 

15.



--------------------------------------------------------------------------------

Additionally, as a condition to accepting an Option or SAR granted under the
Plan, each Participant agrees not make any claim against the Company, or any of
its Officers, Directors, Employees or Affiliates in the event that the Internal
Revenue Service asserts that such exercise price or strike price is less than
the “fair market value” of the Ordinary Shares on the date of grant as
subsequently determined by the Internal Revenue Service.

(d)    Withholding Indemnification. As a condition to accepting an Award under
the Plan, in the event that the amount of the Withholding Obligation in
connection with such Award was greater than the amount actually withheld by the
Company and/or its Affiliates, each Participant agrees to indemnify and hold the
Company and/or its Affiliates harmless from any failure by the Company and/or
its Affiliates to withhold the proper amount.

9.    MISCELLANEOUS.

(a)    Source of Shares. The stock issuable under the Plan will be authorized
but unissued or reacquired Ordinary Shares, including shares redeemed or
repurchased by the Company or any Affiliate on the open market or otherwise, in
accordance with Irish law.

(b)    Use of Proceeds from Sales of Ordinary Shares. Proceeds from the sale of
Ordinary Shares pursuant to Awards will constitute general funds of the Company.

(c)    Corporate Action Constituting Grant of Awards. Corporate action
constituting a grant by the Company of an Award to any Participant will be
deemed completed as of the date of such corporate action, unless otherwise
determined by the Board, regardless of when the instrument, certificate, or
letter evidencing the Award is communicated to, or actually received or accepted
by, the Participant. In the event that the corporate records (e.g., Board
consents, resolutions or minutes) documenting the corporate action approving the
grant contain terms (e.g., exercise price, vesting schedule or number of shares)
that are inconsistent with those in the Award Agreement or related grant
documents as a result of a clerical error in the Award Agreement or related
grant documents, the corporate records will control and the Participant will
have no legally binding right to the incorrect term in the Award Agreement or
related grant documents.

(d)    Shareholder Rights. No Participant will be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any Ordinary Shares
subject to such Award unless and until (i) such Participant has satisfied all
requirements for exercise of the Award pursuant to its terms, if applicable, and
(ii) the issuance of the Ordinary Shares subject to such Award is reflected in
the records of the Company.

(e)    No Employment or Other Service Rights. Nothing in the Plan, any Award
Agreement or any other instrument executed thereunder or in connection with any
Award granted pursuant thereto will confer upon any Participant any right to
continue to serve the Company or an Affiliate in the capacity in effect at the
time the Award was granted or affect the right of the Company or an Affiliate to
terminate at will and without regard to any future vesting opportunity that a
Participant may have with respect to any Award the employment of an Employee
with or without notice and with or without cause. Further, nothing in the Plan,
any Award Agreement or any other instrument executed thereunder or in connection
with any Award

 

16.



--------------------------------------------------------------------------------

will constitute any promise or commitment by the Company or an Affiliate
regarding the fact or nature of future positions, future work assignments,
future compensation or any other term or condition of employment or service or
confer any right or benefit under the Award or the Plan unless such right or
benefit has specifically accrued under the terms of the Award Agreement and/or
Plan.

(f)    Change in Time Commitment. In the event a Participant’s regular level of
time commitment in the performance of his or her services for the Company and
any Affiliates is reduced (for example, and without limitation, if the
Participant is an Employee of the Company and the Employee has a change in
status from a full-time Employee to a part-time Employee or takes an extended
leave of absence) after the date of grant of any Award to the Participant, the
Board may determine, to the extent permitted by Applicable Law, to (i) make a
corresponding reduction in the number of shares or cash amount subject to any
portion of such Award that is scheduled to vest or become payable after the date
of such change in time commitment, and (ii) in lieu of or in combination with
such a reduction, extend the vesting or payment schedule applicable to such
Award. In the event of any such reduction, the Participant will have no right
with respect to any portion of the Award that is so reduced or extended.

(g)    Execution of Additional Documents. As a condition to accepting an Award
under the Plan, the Participant agrees to execute any additional documents or
instruments necessary or desirable, as determined in the Plan Administrator’s
sole discretion, to carry out the purposes or intent of the Award, or facilitate
compliance with securities and/or other regulatory requirements, in each case at
the Plan Administrator’s request.

(h)    Electronic Delivery and Participation. Any reference herein or in an
Award Agreement to a “written” agreement or document will include any agreement
or document delivered electronically, filed publicly at www.sec.gov (or any
successor website thereto) or posted on the Company’s intranet (or other shared
electronic medium controlled by the Company to which the Participant has
access). By accepting any Award the Participant consents to receive documents by
electronic delivery and to participate in the Plan through any on-line
electronic system established and maintained by the Plan Administrator or
another third party selected by the Plan Administrator. The form of delivery of
any Ordinary Shares (e.g., a share certificate or electronic entry evidencing
such shares) shall be determined by the Company.

(i)    Clawback/Recovery. All Awards granted under the Plan will be subject to
recoupment in accordance with any clawback policy that the Company is required
to adopt pursuant to the listing standards of any national securities exchange
or association on which the Company’s securities are listed or as is otherwise
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other Applicable Law and any clawback policy that the Company otherwise adopts,
to the extent applicable and permissible under Applicable Law. In addition, the
Board may impose such other clawback, recovery or recoupment provisions in an
Award Agreement as the Board determines necessary or appropriate, including but
not limited to a reacquisition right in respect of previously acquired Ordinary
Shares or other cash or property upon the occurrence of Cause. No recovery of
compensation under such a clawback policy will be an event giving rise to a
Participant’s right to voluntary terminate employment upon a “resignation for
good reason,” or for a “constructive termination” or any similar term under any
plan of or agreement with the Company.

 

17.



--------------------------------------------------------------------------------

(j)    Securities Law Compliance. A Participant will not be issued any shares in
respect of an Award unless either (i) the shares are registered under the
Securities Act; or (ii) the Company has determined that such issuance would be
exempt from the registration requirements of the Securities Act. Each Award also
must comply with other Applicable Law governing the Award, and a Participant
will not receive such shares if the Company determines that such receipt would
not be in material compliance with Applicable Law.

(k)    Transfer or Assignment of Awards; Issued Shares. Except as expressly
provided in the Plan or the form of Award Agreement, Awards granted under the
Plan may not be transferred or assigned by the Participant. After the vested
shares subject to an Award have been issued, or in the case of Restricted Stock
and similar awards, after the issued shares have vested, the holder of such
shares is free to assign, hypothecate, donate, encumber or otherwise dispose of
any interest in such shares provided that any such actions are in compliance
with the provisions herein, the terms of the Trading Policy and Applicable Law.

(l)    Effect on Other Employee Benefit Plans. The value of any Award granted
under the Plan, as determined upon grant, vesting or settlement, shall not be
included as compensation, earnings, salaries, or other similar terms used when
calculating any Participant’s benefits under any employee benefit plan sponsored
by the Company or any Affiliate, except as such plan otherwise expressly
provides. The Company expressly reserves its rights to amend, modify, or
terminate any of the Company’s or any Affiliate’s employee benefit plans.

(m)    Deferrals. To the extent permitted by Applicable Law, the Board, in its
sole discretion, may determine that the delivery of Ordinary Shares or the
payment of cash, upon the exercise, vesting or settlement of all or a portion of
any Award may be deferred and may also establish programs and procedures for
deferral elections to be made by Participants. Deferrals by will be made in
accordance with the requirements of Section 409A.

(n)    Section 409A. Unless otherwise expressly provided for in an Award
Agreement, the Plan and Award Agreements will be interpreted to the greatest
extent possible in a manner that makes the Plan and the Awards granted hereunder
exempt from Section 409A, and, to the extent not so exempt, in compliance with
the requirements of Section 409A. If the Board determines that any Award granted
hereunder is not exempt from and is therefore subject to Section 409A, the Award
Agreement evidencing such Award will incorporate the terms and conditions
necessary to avoid the consequences specified in Section 409A(a)(1) of the Code,
and to the extent an Award Agreement is silent on terms necessary for
compliance, such terms are hereby incorporated by reference into the Award
Agreement. Notwithstanding anything to the contrary in this Plan (and unless the
Award Agreement specifically provides otherwise), if the Ordinary Shares are
publicly traded, and if a Participant holding an Award that constitutes
“deferred compensation” under Section 409A is a “specified employee” for
purposes of Section 409A, no distribution or payment of any amount that is due
because of a “separation from service” (as defined in Section 409A without
regard to alternative definitions thereunder) will be issued or paid before the
date that is six months and one day following the date of such Participant’s
“separation from service” or, if earlier, the date of the Participant’s death,
unless such distribution or payment can be made in a manner that complies with
Section 409A, and any amounts so deferred will be paid in a lump sum on the day
after such six month period elapses, with the balance paid thereafter on the
original schedule.

 

18.



--------------------------------------------------------------------------------

(o)    CHOICE OF LAW. This Plan and any controversy arising out of or relating
to this Plan shall be governed by, and construed in accordance with, the
internal laws of the State of Illinois, without regard to conflict of law
principles that would result in any application of any law other than the law of
the State of Illinois.

10.    COVENANTS OF THE COMPANY.

(a)    Compliance with Law. The Company will seek to obtain from each regulatory
commission or agency, as may be deemed to be necessary, having jurisdiction over
the Plan such authority as may be required to grant Awards and to issue and sell
Ordinary Shares upon exercise or vesting of the Awards; provided, however, that
this undertaking will not require the Company to register under the Securities
Act the Plan, any Award or any Ordinary Shares issued or issuable pursuant to
any such Award. If, after reasonable efforts and at a reasonable cost, the
Company is unable to obtain from any such regulatory commission or agency the
authority that counsel for the Company deems necessary or advisable for the
lawful issuance and sale of Ordinary Shares under the Plan, the Company will be
relieved from any liability for failure to issue and sell Ordinary Shares upon
exercise or vesting of such Awards unless and until such authority is obtained.
A Participant is not eligible for the grant of an Award or the subsequent
issuance of Ordinary Shares pursuant to the Award if such grant or issuance
would be in violation of any Applicable Law.

11.    ADDITIONAL RULES FOR AWARDS SUBJECT TO SECTION 409A.

(a)    Application. Unless the provisions of this Section of the Plan are
expressly superseded by the provisions in the form of Award Agreement, the
provisions of this Section shall apply and shall supersede anything to the
contrary set forth in the Award Agreement for a Non-Exempt Award.

(b)    Non-Exempt Awards Subject to Non-Exempt Severance Arrangements. To the
extent a Non-Exempt Award is subject to Section 409A due to application of a
Non-Exempt Severance Arrangement, the following provisions of this subsection
(b) apply.

(i)    If the Non-Exempt Award vests in the ordinary course during the
Participant’s Continuous Service in accordance with the vesting schedule set
forth in the Award Agreement, and does not accelerate vesting under the terms of
a Non-Exempt Severance Arrangement, in no event will the shares be issued in
respect of such Non-Exempt Award any later than the later of: (i) December 31st
of the calendar year that includes the applicable vesting date, or (ii) the 60th
day that follows the applicable vesting date.

(ii)    If vesting of the Non-Exempt Award accelerates under the terms of a
Non-Exempt Severance Arrangement in connection with the Participant’s Separation
from Service, and such vesting acceleration provisions were in effect as of the
date of grant of the Non-Exempt Award and, therefore, are part of the terms of
such Non-Exempt Award as of the date of grant, then the shares will be earlier
issued in settlement of such Non-Exempt Award upon the Participant’s Separation
from Service in accordance with the terms of the Non-Exempt Severance
Arrangement, but in no event later than the 60th day that follows the date of
the Participant’s Separation from Service. However, if at the time the shares
would otherwise be

 

19.



--------------------------------------------------------------------------------

issued the Participant is subject to the distribution limitations contained in
Section 409A applicable to “specified employees,” as defined in
Section 409A(a)(2)(B)(i) of the Code, such shares shall not be issued before the
date that is six months following the date of such Participant’s Separation from
Service, or, if earlier, the date of the Participant’s death that occurs within
such six month period.

(iii)    If vesting of a Non-Exempt Award accelerates under the terms of a
Non-Exempt Severance Arrangement in connection with a Participant’s Separation
from Service, and such vesting acceleration provisions were not in effect as of
the date of grant of the Non-Exempt Award and, therefore, are not a part of the
terms of such Non-Exempt Award on the date of grant, then such acceleration of
vesting of the Non-Exempt Award shall not accelerate the issuance date of the
shares, but the shares shall instead be issued on the same schedule as set forth
in the Grant Notice as if they had vested in the ordinary course during the
Participant’s Continuous Service, notwithstanding the vesting acceleration of
the Non-Exempt Award. Such issuance schedule is intended to satisfy the
requirements of payment on a specified date or pursuant to a fixed schedule, as
provided under Treasury Regulations Section 1.409A-3(a)(4).

(c)    Treatment of Non-Exempt Awards Upon a Corporate Transaction for
Employees. The provisions of this subsection (c) shall apply and shall supersede
anything to the contrary set forth in the Plan with respect to the permitted
treatment of any Non-Exempt Award in connection with a Corporate Transaction.

(i)    Vested Non-Exempt Awards. The following provisions shall apply to any
Vested Non-Exempt Award in connection with a Corporate Transaction:

(1)    If the Corporate Transaction is also a Section 409A Change in Control
then the Acquiring Entity may not assume, continue or substitute the Vested
Non-Exempt Award. Upon the Section 409A Change in Control the settlement of the
Vested Non-Exempt Award will automatically be accelerated and the shares will be
immediately issued in respect of the Vested Non-Exempt Award. Alternatively, the
Company may instead provide that the Participant will receive a cash settlement
equal to the Fair Market Value of the shares that would otherwise be issued to
the Participant upon the Section 409A Change in Control.

(2)    If the Corporate Transaction is not also a Section 409A Change in
Control, then the Acquiring Entity must either assume, continue or substitute
each Vested Non-Exempt Award. The shares to be issued in respect of the Vested
Non-Exempt Award shall be issued to the Participant by the Acquiring Entity on
the same schedule that the shares would have been issued to the Participant if
the Corporate Transaction had not occurred. In the Acquiring Entity’s
discretion, in lieu of an issuance of shares, the Acquiring Entity may instead
substitute a cash payment on each applicable issuance date, equal to the Fair
Market Value of the shares that would otherwise be issued to the Participant on
such issuance dates, with the determination of the Fair Market Value of the
shares made on the date of the Corporate Transaction.

(ii)    Unvested Non-Exempt Awards. The following provisions shall apply to any
Unvested Non-Exempt Award unless otherwise determined by the Board pursuant to
subsection (e) of this Section.

 

20.



--------------------------------------------------------------------------------

(1)    In the event of a Corporate Transaction, the Acquiring Entity shall
assume, continue or substitute any Unvested Non-Exempt Award. Unless otherwise
determined by the Board, any Unvested Non-Exempt Award will remain subject to
the same vesting and forfeiture restrictions that were applicable to the Award
prior to the Corporate Transaction. The shares to be issued in respect of any
Unvested Non-Exempt Award shall be issued to the Participant by the Acquiring
Entity on the same schedule that the shares would have been issued to the
Participant if the Corporate Transaction had not occurred. In the Acquiring
Entity’s discretion, in lieu of an issuance of shares, the Acquiring Entity may
instead substitute a cash payment on each applicable issuance date, equal to the
Fair Market Value of the shares that would otherwise be issued to the
Participant on such issuance dates, with the determination of Fair Market Value
of the shares made on the date of the Corporate Transaction.

(2)    If the Acquiring Entity will not assume, substitute or continue any
Unvested Non-Exempt Award in connection with a Corporate Transaction, then such
Award shall automatically terminate and be forfeited upon the Corporate
Transaction with no consideration payable to any Participant in respect of such
forfeited Unvested Non-Exempt Award. Notwithstanding the foregoing, to the
extent permitted and in compliance with the requirements of Section 409A, the
Board may in its discretion determine to elect to accelerate the vesting and
settlement of the Unvested Non-Exempt Award upon the Corporate Transaction, or
instead substitute a cash payment equal to the Fair Market Value of such shares
that would otherwise be issued to the Participant, as further provided in
subsection (d) below. In the absence of such discretionary election by the
Board, any Unvested Non-Exempt Award shall be forfeited without payment of any
consideration to the affected Participants if the Acquiring Entity will not
assume, substitute or continue the Unvested Non-Exempt Awards in connection with
the Corporate Transaction.

(3)    The foregoing treatment shall apply with respect to all Unvested
Non-Exempt Awards upon any Corporate Transaction, and regardless of whether or
not such Corporate Transaction is also a Section 409A Change in Control.

(d)    If the RSU Award is a Non-Exempt Award, then the provisions in this
Section 11(d) shall apply and supersede anything to the contrary that may be set
forth in the Plan or the Award Agreement with respect to the permitted treatment
of such Non-Exempt Award:

(i)    Any exercise by the Board of discretion to accelerate the vesting of a
Non-Exempt Award shall not result in any acceleration of the scheduled issuance
dates for the shares in respect of the Non-Exempt Award unless earlier issuance
of the shares upon the applicable vesting dates would be in compliance with the
requirements of Section 409A.

(ii)    The Company explicitly reserves the right to earlier settle any
Non-Exempt Award to the extent permitted and in compliance with the requirements
of Section 409A, including pursuant to any of the exemptions available in
Treasury Regulations Section 1.409A-3(j)(4)(ix).

(iii)    To the extent the terms of any Non-Exempt Award provide that it will be
settled upon a Change in Control or Corporate Transaction, to the extent it is
required for compliance with the requirements of Section 409A, the Change in
Control or Corporate

 

21.



--------------------------------------------------------------------------------

Transaction event triggering settlement must also constitute a Section 409A
Change in Control. To the extent the terms of a Non-Exempt Award provides that
it will be settled upon a termination of employment or termination of Continuous
Service, to the extent it is required for compliance with the requirements of
Section 409A, the termination event triggering settlement must also constitute a
Separation From Service. However, if at the time the shares would otherwise be
issued to a Participant in connection with a “separation from service” such
Participant is subject to the distribution limitations contained in Section 409A
applicable to “specified employees,” as defined in Section 409A(a)(2)(B)(i) of
the Code, such shares shall not be issued before the date that is six months
following the date of the Participant’s Separation From Service, or, if earlier,
the date of the Participant’s death that occurs within such six month period.

(iv)    The provisions in this subsection (d) for delivery of the shares in
respect of the settlement of an RSU Award that is a Non-Exempt Award are
intended to comply with the requirements of Section 409A so that the delivery of
the shares to the Participant in respect of such Non-Exempt Award will not
trigger the additional tax imposed under Section 409A, and any ambiguities
herein will be so interpreted.

12.    SEVERABILITY.

If all or any part of the Plan or any Award Agreement is declared by any court
or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any portion of the Plan or such Award Agreement
not declared to be unlawful or invalid. Any Section of the Plan or any Award
Agreement (or part of such a Section) so declared to be unlawful or invalid
shall, if possible, be construed in a manner which will give effect to the terms
of such Section or part of a Section to the fullest extent possible while
remaining lawful and valid.

13.    TERMINATION OF THE PLAN.

The Board may suspend or terminate the Plan at any time. No Incentive Stock
Options may be granted after the tenth anniversary of the earlier of: (i) the
Adoption Date, or (ii) the Effective Date. No Awards may be granted under the
Plan while the Plan is suspended or after it is terminated.

14.    DEFINITIONS.

As used in the Plan, the following definitions apply to the capitalized terms
indicated below:

(a)    “2014 Plan” means the Horizon Therapeutics Public Limited Company Amended
and Restated 2014 Equity Incentive Plan.

(b)    “Acquiring Entity” means the surviving or acquiring corporation (or its
parent company) in connection with a Corporate Transaction.

(c)    “Adoption Date” means the date the Plan is first approved by the Board or
Compensation Committee.

 

22.



--------------------------------------------------------------------------------

(d)    “Affiliate” means, at the time of determination, any “parent” or
“subsidiary” of the Company as such terms are defined in Rule 405 promulgated
under the Securities Act. The Board may determine the time or times at which
“parent” or “subsidiary” status is determined within the foregoing definition.

(e)    “Applicable Law” means shall mean any applicable securities, federal,
state, foreign, material local or municipal or other law, statute, constitution,
principle of common law, resolution, ordinance, code, edict, decree, rule,
listing rule, regulation, judicial decision, ruling or requirement issued,
enacted, adopted, promulgated, implemented or otherwise put into effect by or
under the authority of any Governmental Body (including under the authority of
any applicable self-regulating organization such as the Nasdaq Stock Market, New
York Stock Exchange, or the Financial Industry Regulatory Authority).

(f)    “Appreciation Award” means (i) a stock option or stock appreciation right
granted under the Prior Plan or (ii) an Option or SAR granted under the Plan, in
each case with respect to which the exercise or strike price is at least 100% of
the Fair Market Value of the Ordinary Shares subject to the stock option or
stock appreciation right, or Option or SAR, as applicable, on the date of grant.

(g)    “Award” means any right to receive Ordinary Shares, cash or other
property granted under the Plan (including an Incentive Stock Option, a
Nonstatutory Stock Option, a Restricted Stock Award, an RSU Award, a SAR, a
Performance Award or any Other Award).

(h)    “Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an Award. The Award Agreement
generally consists of the Grant Notice and the agreement containing the written
summary of the general terms and conditions applicable to the Award and which is
provided to a Participant along with the Grant Notice.

(i)    “Board” means the Board of Directors of the Company (or its designee).
Any decision or determination made by the Board shall be a decision or
determination that is made in the sole discretion of the Board (or its
designee), and such decision or determination shall be final and binding on all
Participants.

(j)    “Capitalization Adjustment” means any change that is made in, or other
events that occur with respect to, the Ordinary Shares subject to the Plan or
subject to any Award after the Effective Date without the receipt of
consideration by the Company through merger, consolidation, reorganization,
recapitalization, reincorporation, share dividend, dividend in property other
than cash, large nonrecurring cash dividend, share split, reverse share split,
liquidating dividend, combination of shares, exchange of shares, change in
corporate structure or any similar equity restructuring transaction, as that
term is used in Statement of Financial Accounting Standards Board Accounting
Standards Codification Topic 718 (or any successor thereto). Notwithstanding the
foregoing, the conversion of any convertible securities of the Company will not
be treated as a Capitalization Adjustment.

(k)    “Cause” has the meaning ascribed to such term in any written agreement
between the Participant and the Company defining such term and, in the absence
of such agreement, such

 

23.



--------------------------------------------------------------------------------

term means, with respect to a Participant, the occurrence of any of the
following events: (i) such Participant’s repeated failure to perform one or more
essential duties and responsibilities to the Company; (ii) such Participant’s
failure to follow the lawful directives of manager(s); (iii) such Participant’s
material violation of any Company policy; (iv) such Participant’s commission of
any act of fraud, embezzlement, dishonesty or any other willful misconduct or
gross misconduct; (v) such Participant’s unauthorized use or disclosure of any
proprietary information, confidential information or trade secrets of the
Company or any other party to whom he or she owes an obligation of nondisclosure
as a result of his or her relationship with the Company; or (vi) such
Participant’s willful breach of any of obligations under any written agreement
or covenant with the Company or violation of any statutory duty owed to the
Company. Any determination by that the Continuous Service of a Participant was
terminated with or without Cause for the purposes of outstanding Awards held by
such Participant shall have no effect upon any determination of the rights or
obligations of the Company or Affiliate or such Participant for any other
purpose. The determination that a termination of the participant’s continuous
service is for Cause will be made by the Board or Compensation Committee with
respect to participants who are executive officers of the Company and by the
Chief Executive Officer with respect to participants who are not executive
officers of the Company.

(l)    “Change in Control” or “Change of Control” means the occurrence, in a
single transaction or in a series of related transactions, of any one or more of
the following events; provided, however, to the extent necessary to avoid
adverse personal income tax consequences to the Participant in connection with
an Award, also constitutes a Section 409A Change in Control:

(i)    any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities other than by virtue of a
merger, consolidation or similar transaction. Notwithstanding the foregoing, a
Change in Control shall not be deemed to occur (A) on account of the acquisition
of securities of the Company directly from the Company, (B) on account of the
acquisition of securities of the Company by an investor, any affiliate thereof
or any other Exchange Act Person that acquires the Company’s securities in a
transaction or series of related transactions the primary purpose of which is to
obtain financing for the Company through the issuance of equity securities, or
(C) solely because the level of Ownership held by any Exchange Act Person (the
“Subject Person”) exceeds the designated percentage threshold of the outstanding
voting securities as a result of a repurchase or other acquisition of voting
securities by the Company or any Affiliate reducing the number of shares
outstanding, provided that if a Change in Control would occur (but for the
operation of this sentence) as a result of the acquisition of voting securities
by the Company or any Affiliate, and after such share acquisition, the Subject
Person becomes the Owner of any additional voting securities that, assuming the
repurchase or other acquisition had not occurred, increases the percentage of
the then outstanding voting securities Owned by the Subject Person over the
designated percentage threshold, then a Change in Control shall be deemed to
occur;

(ii)    there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
shareholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than 50%
of the combined outstanding voting power of the surviving Entity

 

24.



--------------------------------------------------------------------------------

in such merger, consolidation or similar transaction or (B) more than 50% of the
combined outstanding voting power of the parent of the surviving Entity in such
merger, consolidation or similar transaction, in each case in substantially the
same proportions as their Ownership of the outstanding voting securities of the
Company immediately prior to such transaction;

(iii)    the shareholders of the Company approve or the Board approves a plan of
complete dissolution or liquidation of the Company, or a complete dissolution or
liquidation of the Company shall otherwise occur, except for a liquidation into
a parent corporation;

(iv)    there is consummated a sale, lease, exclusive license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries to an Entity, more than 50% of the combined voting
power of the voting securities of which are Owned by shareholders of the Company
in substantially the same proportions as their Ownership of the outstanding
voting securities of the Company immediately prior to such sale, lease, license
or other disposition; or

(v)    individuals who, on the date the Plan is adopted by the Board, are
members of the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the members of the Board; provided, however, that if the
appointment or election (or nomination for election) of any new Board member was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member shall, for purposes of this Plan, be
considered as a member of the Incumbent Board.

For the avoidance of doubt, any one or more of the above events may be effected
pursuant to (i) a compromise or arrangement sanctioned by the Irish courts under
section 201 of the Companies Act 1963 (as may be amended, updated or replaced
from time to time) (the “1963 Act”) or (ii) a scheme, contract or offer which
has become binding on all shareholders pursuant to Section 204 of the 1963 Act,
or (iii) a bid pursuant to Regulation 23 or 24 of the European Communities
(Takeover Bids (Directive 2004/25/EC)) Regulations 2006.

Notwithstanding the foregoing or any other provision of this Plan, (A) the term
Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company, and (B) the definition of Change in Control (or any analogous term) in
an individual written agreement between the Company or any Affiliate and the
Participant shall supersede the foregoing definition with respect to Awards
subject to such agreement; provided, however, that if no definition of Change in
Control or any analogous term is set forth in such an individual written
agreement, the foregoing definition shall apply.

(m)    “Code” means the Internal Revenue Code of 1986, as amended, including any
applicable regulations and guidance thereunder.

(n)    “Committee” means the Compensation Committee and any other committee of
Directors to whom authority has been delegated by the Board or Compensation
Committee in accordance with the Plan.

 

25.



--------------------------------------------------------------------------------

(o)    “Company” means Horizon Therapeutics Public Limited Company, a company
incorporated under the laws of Ireland.

(p)    “Compensation Committee” means the Compensation Committee of the Board.

(q)    “Consultant” means any person, including an advisor, who is (i) engaged
by the Company or an Affiliate to render consulting or advisory services and is
compensated for such services, or (ii) serving as a member of the board of
directors of an Affiliate and is compensated for such services. However, service
solely as a Director, or payment of a fee for such service, will not cause a
Director to be considered a “Consultant” for purposes of the Plan.
Notwithstanding the foregoing, a person is treated as a Consultant under this
Plan only if a Form S-8 Registration Statement under the Securities Act is
available to register either the offer or the sale of the Company’s securities
to such person.

(r)    “Continuous Service” means that the Participant’s service with the
Company or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Director or
Consultant or a change in the Entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, will not terminate a
Participant’s Continuous Service; provided, however, that if the Entity for
which a Participant is rendering services ceases to qualify as an Affiliate, as
determined by the Board, such Participant’s Continuous Service will be
considered to have terminated on the date such Entity ceases to qualify as an
Affiliate. For example, a change in status from an Employee of the Company to a
Consultant of an Affiliate or to a Director will not constitute an interruption
of Continuous Service. To the extent permitted by law, the Board or the chief
executive officer of the Company (or an Affiliate, if applicable), in that
party’s sole discretion, may determine whether Continuous Service will be
considered interrupted in the case of (i) any leave of absence approved by the
Board or chief executive officer of the Company (or an Affiliate, if
applicable), including sick leave, military leave or any other personal leave,
or (ii) transfers between the Company, an Affiliate, or their successors.
Notwithstanding the foregoing, a leave of absence will be treated as Continuous
Service for purposes of vesting in an Award only to such extent as may be
provided in the Company’s (or an Affiliate’s, if applicable) leave of absence
policy, in the written terms of any leave of absence agreement or policy
applicable to the Participant, or as otherwise required by law. In addition, to
the extent required for exemption from or compliance with Section 409A, the
determination of whether there has been a termination of Continuous Service will
be made, and such term will be construed, in a manner that is consistent with
the definition of “separation from service” as defined under Treasury Regulation
Section 1.409A-1(h) (without regard to any alternative definition thereunder).

(s)    “Corporate Transaction” means the consummation, in a single transaction
or in a series of related transactions, of any one or more of the following
events:

(i)    a sale or other disposition of all or substantially all, as determined by
the Board, of the consolidated assets of the Company and its Subsidiaries;

 

26.



--------------------------------------------------------------------------------

(ii)    a sale or other disposition of at least 50% of the outstanding
securities of the Company;

(iii)    a merger, consolidation or similar transaction following which the
Company is not the surviving corporation; or

(iv)    a merger, consolidation or similar transaction following which the
Company is the surviving corporation but the Ordinary Shares outstanding
immediately preceding the merger, consolidation or similar transaction are
converted or exchanged by virtue of the merger, consolidation or similar
transaction into other property, whether in the form of securities, cash or
otherwise.

(t)    “Director” means a member of the Board.

(u)    “determine” or “determined” means as determined by the Board or the
Committee (or its designee) in its sole discretion.

(v)    “Disability” means, with respect to a Participant, such Participant is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than 12 months, as provided in Section 22(e)(3) of the Code, and will
be determined by the Board on the basis of such medical evidence as the Board
deems warranted under the circumstances.

(w)    “Effective Date” means the date of the annual meeting of shareholders of
the Company held in 2020; provided, that this Plan is approved by the Company’s
shareholders at such meeting.

(x)    “Employee” means any person employed by the Company or an Affiliate.
However, service solely as a Director, or payment of a fee for such services,
will not cause a Director to be considered an “Employee” for purposes of the
Plan.

(y)    “Employer” means the Company or the Affiliate of the Company that employs
the Participant.

(z)    “Entity” means a corporation, partnership, limited liability company or
other entity.

(aa)    “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

(bb)    “Exchange Act Person” means any natural person, Entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” will not include (i) the Company or any Subsidiary of the
Company, (ii) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (iii) an
underwriter temporarily holding securities pursuant to a registered public
offering of such securities, (iv) an Entity Owned, directly or indirectly, by
the shareholders of the Company in

 

27.



--------------------------------------------------------------------------------

substantially the same proportions as their Ownership of shares of the Company;
or (v) any natural person, Entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) that, as of the Effective Date, is
the Owner, directly or indirectly, of securities of the Company representing
more than 50% of the combined voting power of the Company’s then outstanding
securities.

(cc)     “Fair Market Value” means, as of any date, unless otherwise determined
by the Board, the value of the Ordinary Shares (as determined on a per share or
aggregate basis, as applicable) determined as follows:

(i)    If the Ordinary Shares are listed on any established stock exchange or
traded on any established market, the Fair Market Value will be the closing
sales price for such shares as quoted on such exchange or market (or the
exchange or market with the greatest volume of trading in the Ordinary Shares)
on the date of determination, as reported in a source the Board deems reliable.

(ii)    If there is no closing sales price for the Ordinary Shares on the date
of determination, then the Fair Market Value will be the closing selling price
on the last preceding date for which such quotation exists.

(iii)    In the absence of such markets for the Ordinary Shares, or if otherwise
determined by the Board, the Fair Market Value will be determined by the Board
in good faith and in a manner that complies with Sections 409A and 422 of the
Code.

(dd)    “Full Value Award” means an Award granted under the Plan or an award
granted under a Prior Plan in each case that is not an Appreciation Award.

(ee)    “Governmental Body” means any: (a) nation, state, commonwealth,
province, territory, county, municipality, district or other jurisdiction of any
nature; (b) federal, state, local, municipal, foreign or other government;
(c) governmental or regulatory body, or quasi-governmental body of any nature
(including any governmental division, department, administrative agency or
bureau, commission, authority, instrumentality, official, ministry, fund,
foundation, center, organization, unit, body or Entity and any court or other
tribunal, and for the avoidance of doubt, any Tax authority) or other body
exercising similar powers or authority; or (d) self-regulatory organization
(including the Nasdaq Stock Market, New York Stock Exchange, and the Financial
Industry Regulatory Authority).

(ff)     “Grant Notice” means the notice provided to a Participant that he or
she has been granted an Award under the Plan and which includes the name of the
Participant, the type of Award, the date of grant of the Award, number of
Ordinary Shares subject to the Award or potential cash payment right, (if any),
the vesting schedule for the Award (if any) and other key terms applicable to
the Award.

(gg)    “Incentive Stock Option” means an option granted pursuant to Section 4
of the Plan that is intended to be, and qualifies as, an “incentive stock
option” within the meaning of Section 422 of the Code.

 

28.



--------------------------------------------------------------------------------

(hh)     “Materially Impair” means any amendment to the terms of the Award that
materially adversely affects the Participant’s rights under the Award. A
Participant’s rights under an Award will not be deemed to have been Materially
Impaired by any such amendment if the Board, in its sole discretion, determines
that the amendment, taken as a whole, does not materially impair the
Participant’s rights. For example, the following types of amendments to the
terms of an Award do not Materially Impair the Participant’s rights under the
Award: (i) imposition of reasonable restrictions on the minimum number of shares
subject to an Option that may be exercised, (ii) to maintain the qualified
status of the Award as an Incentive Stock Option under Section 422 of the Code;
(iii) to change the terms of an Incentive Stock Option in a manner that
disqualifies, impairs or otherwise affects the qualified status of the Award as
an Incentive Stock Option under Section 422 of the Code; (iv) to clarify the
manner of exemption from, or to bring the Award into compliance with or qualify
it for an exemption from, Section 409A; or (v) to comply with other Applicable
Laws.

(ii)    “Non-Employee Director” means a Director who either (i) is not a current
employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.

(jj)    “Non-Exempt Award” means any Award that is subject to, and not exempt
from, Section 409A, including as the result of (i) a deferral of the issuance of
the shares subject to the Award which is elected by the Participant or imposed
by the Company, (ii) the terms of any Non-Exempt Severance Agreement.

(kk)    “Non-Exempt Director Award” means a Non-Exempt Award granted to a
Participant who was a Director but not an Employee on the applicable grant date.

(ll)    “Non-Exempt Severance Arrangement” means a severance arrangement or
other agreement between the Participant and the Company that provides for
acceleration of vesting of an Award and issuance of the shares in respect of
such Award upon the Participant’s termination of employment or separation from
service (as such term is defined in Section 409A(a)(2)(A)(i) of the Code (and
without regard to any alternative definition thereunder) (“Separation from
Service”) and such severance benefit does not satisfy the requirements for an
exemption from application of Section 409A provided under Treasury Regulations
Section 1.409A-1(b)(4), 1.409A-1(b)(9) or otherwise.

(mm)    “Nonstatutory Stock Option” means any option granted pursuant to
Section 4 of the Plan that does not qualify as an Incentive Stock Option.

(nn)    “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act.

 

29.



--------------------------------------------------------------------------------

(oo)    “Option” means an Incentive Stock Option or a Nonstatutory Stock Option
to purchase Ordinary Shares granted pursuant to the Plan.

(pp)    “Option Agreement” means a written agreement between the Company and the
Optionholder evidencing the terms and conditions of the Option grant. The Option
Agreement includes the Grant Notice for the Option and the agreement containing
the written summary of the general terms and conditions applicable to the Option
and which is provided to a Participant along with the Grant Notice. Each Option
Agreement will be subject to the terms and conditions of the Plan.

(qq)    “Optionholder” means a person to whom an Option is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Option.

(rr)    “Ordinary Shares” means the ordinary shares in the capital of the
Company with a nominal value of US$0.0001 per share.

(ss)    “Other Award” means an award based in whole or in part by reference to
the Ordinary Shares which is granted pursuant to the terms and conditions of
Section 5(c).

(tt)    “Other Award Agreement” means a written agreement between the Company
and a holder of an Other Award evidencing the terms and conditions of an Other
Award grant. Each Other Award Agreement will be subject to the terms and
conditions of the Plan.

(uu)    “Own,” “Owned,” “Owner,” “Ownership” means that a person or Entity will
be deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired
“Ownership” of securities if such person or Entity, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares voting power, which includes the power to vote or to direct the
voting, with respect to such securities.

(vv)    “Participant” means an Employee to whom an Award is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Award.

(ww)    “Performance Award” means an Award that may vest or may be exercised or
a cash award that may vest or become earned and paid contingent upon the
attainment during a Performance Period of certain Performance Goals and which is
granted under the terms and conditions of Section 5(b) pursuant to such terms as
are approved by the Board. In addition, to the extent permitted by Applicable
Law and set forth in the applicable Award Agreement, the Board may determine
that cash or other property may be used in payment of Performance Awards.
Performance Awards that are settled in cash or other property are not required
to be valued in whole or in part by reference to, or otherwise based on, the
Ordinary Shares.

(xx)    “Performance Criteria” means the one or more criteria that the Board
will select for purposes of establishing the Performance Goals for a Performance
Period. The Performance Criteria that will be used to establish such Performance
Goals may be based on any measure of performance selected by the Board.

(yy)    “Performance Goals” means, for a Performance Period, the one or more
goals established by the Board for the Performance Period based upon the
Performance Criteria.

 

30.



--------------------------------------------------------------------------------

Performance Goals may be based on a Company-wide basis, with respect to one or
more business units, divisions, Affiliates, or business segments, and in either
absolute terms or relative to the performance of one or more comparable
companies or the performance of one or more relevant indices. Unless specified
otherwise by the Board (i) in the Award Agreement at the time the Award is
granted or (ii) in such other document setting forth the Performance Goals at
the time the Performance Goals are established, the Board will appropriately
make adjustments in the method of calculating the attainment of Performance
Goals for a Performance Period as follows: (1) to exclude restructuring and/or
other nonrecurring charges; (2) to exclude exchange rate effects; (3) to exclude
the effects of changes to generally accepted accounting principles; (4) to
exclude the effects of any statutory adjustments to corporate tax rates; (5) to
exclude the effects of items that are “unusual” in nature or occur
“infrequently” as determined under generally accepted accounting principles;
(6) to exclude the dilutive effects of acquisitions or joint ventures; (7) to
assume that any business divested by the Company achieved performance objectives
at targeted levels during the balance of a Performance Period following such
divestiture; (8) to exclude the effect of any change in the outstanding Ordinary
Shares by reason of any share dividend or split, share repurchase,
reorganization, recapitalization, merger, consolidation, spin-off, combination
or exchange of shares or other similar corporate change, or any distributions to
holders of Ordinary Shares other than regular cash dividends; (9) to exclude the
effects of share-based compensation and the award of bonuses under the Company’s
bonus plans; (10) to exclude costs incurred in connection with potential
acquisitions or divestitures that are required to expensed under generally
accepted accounting principles; and (11) to exclude the goodwill and intangible
asset impairment charges that are required to be recorded under generally
accepted accounting principles. In addition, the Board retains the discretion to
reduce or eliminate the compensation or economic benefit due upon attainment of
Performance Goals and to define the manner of calculating the Performance
Criteria it selects to use for such Performance Period. Partial achievement of
the specified criteria may result in the payment or vesting corresponding to the
degree of achievement as specified in the Award Agreement or the written terms
of a Performance Cash Award.

(zz)    “Performance Period” means the period of time selected by the Board over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant’s right to vesting or exercise of an Award.
Performance Periods may be of varying and overlapping duration, at the sole
discretion of the Board.

(aaa)    “Plan” means this Horizon Therapeutics Public Limited Company 2020
Equity Incentive Plan.

(bbb)    “Plan Administrator” means the person, persons, and/or third-party
administrator designated by the Company to administer the day to day operations
of the Plan and the Company’s other equity incentive programs.

(ccc)    “Post-Termination Exercise Period” means the period following
termination of a Participant’s Continuous Service within which an Option or SAR
is exercisable, as specified in Section 4(h).

(ddd)    “Prior Plan’s Available Reserve” means the number of shares available
for the grant of new awards under the 2014 Plan as of February 25, 2020,
including the number of

 

31.



--------------------------------------------------------------------------------

shares available for the grant of “inducement awards” under the 2014 Plan
pursuant to Nasdaq Listing Rule 5635(c)(4).

(eee)    “Prior Plans” means the 2014 Plan, the Horizon Pharma, Inc. 2011 Equity
Incentive Plan and the Horizon Pharma, Inc. 2005 Stock Plan and each is a “Prior
Plan”.

(fff)    “Prospectus” means the document containing the Plan information
specified in Section 10(a) of the Securities Act.

(ggg)    “Restricted Stock Award” or “RSA” means an Award of Ordinary Shares
which is granted pursuant to the terms and conditions of Section 5(a).

(hhh)    “Restricted Stock Award Agreement” means a written agreement between
the Company and a holder of a Restricted Stock Award evidencing the terms and
conditions of a Restricted Stock Award grant. The Restricted Stock Award
Agreement includes the Grant Notice for the Restricted Stock Award and the
agreement containing the written summary of the general terms and conditions
applicable to the Restricted Stock Award and which is provided to a Participant
along with the Grant Notice. Each Restricted Stock Award Agreement will be
subject to the terms and conditions of the Plan.

(iii)    “Returning Shares” means shares subject to outstanding share awards
granted under the Prior Plans, including any outstanding share awards granted
under the Prior Plans as “inducement awards” pursuant to Nasdaq Listing Rule
5635(c)(4), and that following February 25, 2020: (A) are not issued because
such share award or any portion thereof expires or otherwise terminates without
all of the shares covered by such share award having been issued; (B) are not
issued because such award or any portion thereof is settled in cash; or (C) are
forfeited back to or repurchased by the Company because of the failure to meet a
contingency or condition required for the vesting of such shares.

(jjj)    “RSU Award” or “RSU” means an Award of restricted stock units
representing the right to receive an issuance of Ordinary Shares which is
granted pursuant to the terms and conditions of Section 5(a).

(kkk)    “RSU Award Agreement” means a written agreement between the Company and
a holder of an RSU Award evidencing the terms and conditions of an RSU Award
grant. The RSU Award Agreement includes the Grant Notice for the RSU Award and
the agreement containing the written summary of the general terms and conditions
applicable to the RSU Award and which is provided to a Participant along with
the Grant Notice. Each RSU Award Agreement will be subject to the terms and
conditions of the Plan.

(lll)    “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

(mmm)    “Rule 405” means Rule 405 promulgated under the Securities Act.

(nnn)    “Section 409A” means Section 409A of the Code and the regulations and
other guidance thereunder.

 

32.



--------------------------------------------------------------------------------

(ooo)    “Section 409A Change in Control” means a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the Company’s assets, as provided in Section 409A(a)(2)(A)(v) of the Code and
Treasury Regulations Section 1.409A-3(i)(5) (without regard to any alternative
definition thereunder).

(ppp)    “Securities Act” means the Securities Act of 1933, as amended.

(qqq)    “Share Reserve” means the number of shares available for issuance under
the Plan as set forth in Section 2(a).

(rrr)    “Stock Appreciation Right” or “SAR” means a right to receive the
appreciation on Ordinary Shares that is granted pursuant to the terms and
conditions of Section 4.

(sss)    “SAR Agreement” means a written agreement between the Company and a
holder of a SAR evidencing the terms and conditions of a SAR grant. The SAR
Agreement includes the Grant Notice for the SAR and the agreement containing the
written summary of the general terms and conditions applicable to the SAR and
which is provided to a Participant along with the Grant Notice. Each SAR
Agreement will be subject to the terms and conditions of the Plan.

(ttt)    “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than 50% of the outstanding capital stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, stock of any other class or classes of
such corporation will have or might have voting power by reason of the happening
of any contingency) is at the time, directly or indirectly, Owned by the
Company, and (ii) any partnership, limited liability company or other entity in
which the Company has a direct or indirect interest (whether in the form of
voting or participation in profits or capital contribution) of more than 50%.

(uuu)    “Ten Percent Shareholder” means a person who Owns (or is deemed to Own
pursuant to Section 424(d) of the Code) shares possessing more than 10% of the
total combined voting power of all classes of shares of the Company or any
Affiliate.

(vvv)    “Trading Policy” means the Company’s policy permitting certain
individuals to sell Company shares only during certain “window” periods and/or
otherwise restricts the ability of certain individuals to transfer or encumber
Company shares, as in effect from time to time.

(www)    “Unvested Non-Exempt Award” means the portion of any Non-Exempt Award
that had not vested in accordance with its terms upon or prior to the date of
any Corporate Transaction.

(xxx)    “Vested Non-Exempt Award” means the portion of any Non-Exempt Award
that had vested in accordance with its terms upon or prior to the date of a
Corporate Transaction.

(yyy)    “Withholding Obligation” means any U.S. federal, state, local and/or
foreign tax, levies or social insurance contribution withholding obligations of
the Company or an Affiliate, if any, which arise in connection with the grant,
exercise, vesting or settlement of an Award, as applicable.

 

33.



--------------------------------------------------------------------------------

HORIZON THERAPEUTICS PUBLIC LIMITED COMPANY

2020 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT - GLOBAL

As reflected by your Stock Option Grant Notice (“Grant Notice”) Horizon
Therapeutics Public Limited Company (the “Company”) has granted you an option
under its 2020 Equity Incentive Plan (the “Plan”) to purchase a number of
Ordinary Shares at the exercise price indicated in your Grant Notice (the
“Option”). Capitalized terms not explicitly defined in this Stock Option
Agreement but defined in the Grant Notice or the Plan shall have the meanings
set forth in the Grant Notice or Plan, as applicable. The terms of your Option
as specified in this Stock Option Agreement, including if you are an employee
that works or resides outside the U.S., any additional terms and conditions
applicable to you as set forth in the appendix attached hereto, and your Grant
Notice collectively constitute your Option Agreement.

The general terms and conditions applicable to your Option are as follows:

1.    GOVERNING PLAN DOCUMENT. Your Option is subject to all the provisions of
the Plan, including but not limited to the provisions in:

(a)    Section 6 regarding the impact of a Capitalization Adjustment,
dissolution, liquidation, or Corporate Transaction on your Option;

(b)    Section 9(e) regarding the Company’s or your employer’s retained rights
to terminate your Continuous Service notwithstanding the grant of the Option;
and

(c)    Section 8(c) regarding the tax and social security consequences of your
Option.

Your Option is further subject to all interpretations, amendments, rules and
regulations, which may from time to time be promulgated and adopted pursuant to
the Plan. In the event of any conflict between the Option Agreement and the
provisions of the Plan, the provisions of the Plan shall control.

2.    EXERCISE.

(a)    You may generally exercise the vested portion of your Option for whole
Ordinary Shares at any time during its term by delivery of payment of the
exercise price and applicable tax and social security withholding obligations
and other required documentation to the Plan Administrator in accordance with
the exercise procedures established by the Plan Administrator, which may include
an electronic submission. Please review Sections 4(i), 4(j) and 7(b)(v) of the
Plan, which may restrict or prohibit your ability to exercise your Option during
certain periods.

(b)    To the extent permitted by Applicable Law, you may pay your Option
exercise price as follows:

(i)    cash, check, bank draft or money order;

(ii)    pursuant to a “cashless exercise” program as further described in
Section 4(c)(ii) of the Plan if at the time of exercise the Ordinary Shares are
publicly traded;

 

0.



--------------------------------------------------------------------------------

(iii)    subject to Company and/or Committee consent at the time of exercise, by
delivery of previously owned Ordinary Shares as further described in
Section 4(c)(iii) of the Plan; or

(iv)    subject to Company and/or Committee consent at the time of exercise, by
a “net exercise” arrangement as further described in Section 4(c)(iv) of the
Plan; provided, however, that if you are subject to U.S. federal income taxes
and your Option is an Incentive Stock Option, a “net exercise” arrangement is
not available.

3.    TERM. You may not exercise your Option before the commencement of its term
or after its term expires. The term of your option commences on the Date of
Grant and expires upon the earliest of the following:

(a)    immediately upon the termination of your Continuous Service for Cause;

(b)    three months after the termination of your Continuous Service for any
reason other than Cause, Disability or death;

(c)    12 months after the termination of your Continuous Service due to your
Disability;

(d)    18 months after your death if you die during your Continuous Service;

(e)    immediately upon a Corporate Transaction if the Board has determined that
the Option will terminate in connection with a Corporate Transaction,

(f)    the Expiration Date indicated in your Grant Notice; or

(g)    the day before the 10th anniversary of the Date of Grant.

Notwithstanding the foregoing, if you die during the period provided in
Section 3(b) or 3(c) above, the term of your Option shall not expire until the
earlier of (i) eighteen months after your death, (ii) upon any termination of
the Option in connection with a Corporate Transaction, (iii) the Expiration Date
indicated in your Grant Notice, or (iv) the day before the tenth anniversary of
the Date of Grant. Additionally, the Post-Termination Exercise Period of your
Option may be extended as provided in Section 4(i) of the Plan.

If you are subject to U.S. federal income taxes, to obtain the U.S. federal
income tax advantages associated with an Incentive Stock Option, the Code
requires that at all times beginning on the date of grant of your Option and
ending on the day three months before the date of your Option’s exercise, you
must be an employee of the Company or an Affiliate, except in the event of your
death or Disability. If the Company provides for the extended exercisability of
your Option under certain circumstances for your benefit, your Option will not
necessarily be treated as an Incentive Stock Option if you exercise your Option
more than three months after the date your employment terminates.

4.    WITHHOLDING OBLIGATIONS.

(a)    You acknowledge that, regardless of any action taken by the Company, or
if different, the Affiliate employing or engaging you (the “Employer”), the
ultimate liability for all income tax (including U.S. federal, state, and local
taxes and/or non-U.S. taxes), social insurance, payroll tax, fringe benefits
tax, payment on account or other tax-related items related to your participation
in the Plan and legally applicable to you (the “Tax-Related Items”) is and
remains your responsibility and may

 

1.



--------------------------------------------------------------------------------

exceed the amount, if any, actually withheld by the Company or the Employer. You
further acknowledge that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Option, including the grant of the Option,
the vesting of the Option, the exercise of the Option, the subsequent sale of
any Ordinary Shares acquired pursuant to the Option and the receipt of any
dividends; and (ii) do not commit to and are under no obligation to reduce or
eliminate your liability for Tax-Related Items. Further, if you become subject
to taxation in more than one country, you acknowledge that the Company and/or
the Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one country.

(b)    As further provided in Section 8 of the Plan, you may not exercise your
Option unless the Tax-Related Items withholding obligations are satisfied. In
this regard, prior to any relevant taxable or tax withholding event, you hereby
authorize the Company and/or the Employer, or their respective agents, at their
discretion and pursuant to such procedures as they may specify from time to
time, to satisfy any applicable withholding obligations with regard to all
Tax-Related Items by one or a combination of the following: (i) withholding from
payroll and any other amounts payable to you, (ii) withholding from proceeds of
the sale of Ordinary Shares acquired at exercise of the Option either through a
voluntary sale or through a mandatory sale arranged by the Company (on your
behalf pursuant to this authorization), or (iii) any other method permitted by
the Plan Administrator. The Company may withhold or account for Tax-Related
Items by considering applicable minimum statutory withholding amounts, or other
applicable withholding rates, including maximum applicable rates in your
jurisdiction(s). If the maximum rate is used, any over-withheld amount may be
refunded to you in cash by the Company or Employer (with no entitlement to the
equivalent in Ordinary Shares), or if not refunded, you may seek a refund from
the local tax authorities. If the obligation for Tax-Related Items is satisfied
by withholding in Ordinary Shares, for tax purposes, you are deemed to have been
issued the full number of Ordinary Shares subject to the exercised Options,
notwithstanding that a number of the Ordinary Shares are held back solely for
the purpose of paying the Tax-Related Items. You must pay to the Company and/or
the Employer any amount of Tax-Related Items that the Company and/or the
Employer may be required to withhold or account for as a result of your
participation in the Plan that cannot be satisfied by the means previously
described. Accordingly, you may not be able to exercise your Option even though
the Option is vested, and the Company shall have no obligation to issue Ordinary
Shares subject to your Option, unless and until such obligations are satisfied.
In the event that the amount of the Tax-Related Items withholding obligation in
connection with your Option was greater than the amount actually withheld by the
Company or your Employer, you agree to indemnify and hold the Company and your
Employer harmless from any failure by the Company or your Employer to withhold
the proper amount.

5.    NATURE OF GRANT. In accepting the Option, you acknowledge, understand and
agree that:

(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature, and may be amended, suspended or terminated by the Company at any
time, to the extent permitted by the Plan;

(b)    the grant of the Option is exceptional, voluntary and occasional and does
not create any contractual or other right to receive future grants of options or
benefits in lieu of options, even if options have been granted in the past;

(c)    all decisions with respect to future Options or other grants, if any,
will be at the sole discretion of the Company;

 

2.



--------------------------------------------------------------------------------

(d)    the Option grant and your participation in the Plan shall not create a
right to employment or be interpreted as forming or amending an employment or
service contract with the Company, the Employer or any Affiliate;

(e)    you are voluntarily participating in the Plan;

(f)    the Option and any Ordinary Shares acquired under the Plan, and the
income from and value of same, are not intended to replace any pension rights or
compensation;

(g)    the Option and any Ordinary Shares acquired under the Plan, and the
income from and value of same, are not part of normal or expected compensation
for any purpose, including, without limitation, calculating any severance,
resignation, termination, redundancy, dismissal, end-of-service payments,
holiday pay, bonuses, long-service awards, pension or retirement or welfare
benefits or similar mandatory payments;

(h)    the future value of the Ordinary Shares underlying the Option is unknown,
indeterminable, and cannot be predicted with certainty;

(i)    if the underlying Ordinary Shares do not increase in value, the Option
will have no value;

(j)    if you exercise the Option and acquire Ordinary Shares, the value of such
Ordinary Shares may increase or decrease in value, even below the exercise
price;

(k)    for purposes of the Option, your Continuous Service will be considered
terminated as of the date you are no longer actively providing services to the
Company or one of its Affiliates (regardless of the reason for such termination
and whether or not later found to be invalid or in breach of employment laws in
the jurisdiction where you are employed or the terms of your employment
agreement, if any), and unless otherwise expressly provided in this Option
Agreement or determined by the Company, (i) your right to vest in the Option
under the Plan, if any, and (ii) the period (if any) during which you may
exercise the Option after such termination of Continuous Service will terminate
as of such date and in each instance will not be extended by any notice period
or any period of “garden leave” or similar period mandated under employment laws
in the jurisdiction where you are employed or the terms of your employment
agreement, if any); and the Plan Administrator shall have the exclusive
discretion to determine when you are no longer actively providing services for
purposes of the Option (including whether you may still be considered to be
providing services while on a leave of absence);

(l)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from your termination of Continuous Service
(for any reason whatsoever, whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where you are employed, or the
terms of your employment agreement, if any) ), and in consideration of the grant
of this Option to which you are otherwise not entitled, you irrevocably agree
never to institute any claim against the Company or any Affiliate, waive your
ability, if any, to bring any such claim, and release the Company and any
Affiliate from any such claim; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, you shall be deemed irrevocably to have agreed not to pursue such claim
and agree to execute any and all documents necessary to request dismissal or
withdrawal of such claim;

(m)    unless otherwise agreed with the Company in writing, the Option and any
Ordinary Shares acquired under the Plan, and the income from and value of same,
are not granted as consideration for, or in connection with, any service you may
provide as a director of the Company or any Affiliate; and

 

3.



--------------------------------------------------------------------------------

(n)    neither the Company, the Employer or any Affiliate shall be liable for
any foreign exchange rate fluctuation between your local currency and the United
States Dollar that may affect the value of the Option or of any amounts due to
you pursuant to the exercise of the Option or the subsequent sale of any
Ordinary Shares acquired upon exercise.

6.    TRANSFERABILITY.

(a)    Except as provided in Section 4(e) of the Plan, your Option is not
transferable, except to your personal representative on your death, and is
exercisable during your life only by you or by your personal representative
after your death.

(b)    If you are an Officer of the Company on the date your Option is granted
to you, the provisions of this Section 6(b) are applicable to you. Any Ordinary
Shares issued to you upon exercise of your Option may not be transferred, sold
or otherwise disposed of by you within the one (1) year period that commences on
the date the shares are issued to you (the “Holding Period”); provided that
nothing in this Section 6(b) shall prohibit the disposition of Ordinary Shares
in connection with a Change in Control or the withholding of shares that would
otherwise be issued pursuant to exercise of the option in satisfaction of
applicable withholding taxes. After the Holding Period has expired, you are free
to assign, hypothecate, donate, encumber or otherwise dispose of any interest in
such issued Ordinary Shares provided that any such actions are in compliance
with the provisions herein, any applicable Company policies (including, but not
limited to, insider trading and window period policies) and applicable
securities laws.

7.    CORPORATE TRANSACTION. Your Option is subject to the terms of any
agreement governing a Corporate Transaction involving the Company, including,
without limitation, a provision for the appointment of a stockholder
representative that is authorized to act on your behalf with respect to any
escrow, indemnities and any contingent consideration.

8.    NO LIABILITY FOR TAXES. As a condition to accepting the Option, you hereby
(a) agree to not make any claim against the Company, or any of its Officers,
Directors, Employees or Affiliates related to tax or social security liabilities
arising from the Option or other Company compensation and (b) acknowledge that
you were advised to consult with your own personal tax, financial and other
legal advisors regarding the tax and social security consequences of the Option
and have either done so or knowingly and voluntarily declined to do so.
Additionally, if you are subject to U.S. taxes, you acknowledge that the Option
is exempt from Section 409A for U.S. tax purposes, only if the exercise price is
at least equal to the “fair market value” of the Ordinary Shares on the date of
grant as determined by the U.S. Internal Revenue Service and there is no other
impermissible deferral of compensation associated with the Option. Additionally,
as a condition to accepting the Option, you agree not make any claim against the
Company, or any of its Officers, Directors, Employees or Affiliates in the event
that the U.S. Internal Revenue Service asserts that such exercise is less than
the “fair market value” of the Ordinary Shares on the date of grant as
subsequently determined by the U.S. Internal Revenue Service.

9.    CLAWBACK/RECOVERY. If you are an Officer, the provisions of this Section 9
are applicable to you. Your Option and any shares issued upon exercise of your
Option will be subject to recoupment in accordance with: (i) the Company’s
Incentive Compensation Recoupment Policy, (ii) any clawback policy that the
Company is required to adopt pursuant to the listing standards of any national
securities exchange or association on which the Company’s securities are listed
or as is otherwise required by the Dodd-Frank Wall Street Reform and Consumer
Protection Act or other Applicable Law,

 

4.



--------------------------------------------------------------------------------

and (iii) any clawback policy that the Company otherwise adopts, in each case to
the extent applicable and permissible under Applicable Law. No recovery of
compensation under such a clawback policy will be an event giving rise to your
right to voluntary terminate employment upon a “resignation for good reason,” or
for a “constructive termination” or any similar term under any plan of or
agreement with the Company.

10.    SEVERABILITY. If any part of this Option Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Option
Agreement or the Plan not declared to be unlawful or invalid. Any Section of
this Option Agreement (or part of such a Section) so declared to be unlawful or
invalid will, if possible, be construed in a manner which will give effect to
the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid

11.    WAIVER. You acknowledge that a waiver by the Company of a breach of any
provision of this Option Agreement shall not operate or be construed as a waiver
of any other provision of this Option Agreement, or of any subsequent breach of
this Option Agreement.

12.    NO ADVICE REGARDING GRANT. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying
Ordinary Shares. You should consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.

13.    DATA PRIVACY. By accepting this Agreement in accordance with the
Company’s option acceptance procedures, you acknowledge and understand the data
processing practices described herein in relation to the collection, Processing
and use of your Personal Data (as defined below) by the Company and the transfer
of your Personal Data to the recipients mentioned herein, including recipients
located in countries which do not adduce an adequate level of protection from a
European (or other non-U.S.) data protection law perspective, for the purposes
described herein.

(a)    Acknowledgement of Processing. You understand that you should review the
following information about the Processing of your Personal Data by or on behalf
of the Company, the Employer and/or any Affiliate, as described herein, and any
other Option materials. With regard to the Processing of your Personal Data in
connection with the Plan, you understand that the Company is the Controller of
the Personal Data and that you will not be able to participate in the Plan if
you fail to provide your Personal Data when requested.

(b)    Data Processing and Legal Basis. The Company collects your Personal Data
from you and uses or otherwise Processes your Personal Data for the purposes of
allocating Ordinary Shares and implementing, administering and managing the
Plan. You understand that this Personal Data may include, without limitation,
your name, home address and telephone number, email address, date of birth,
social insurance number, passport number or other identification number (e.g.,
resident registration number), salary, nationality, job title, any Ordinary
Shares or directorships held in the Company or its Subsidiaries, details of all
Options or any other entitlement to Ordinary Shares or equivalent benefits
awarded, canceled, exercised, vested, unvested or outstanding in your favor. The
legal basis for the Processing of your Personal Data will be the legitimate
interests of the Company to offer and operate the Plan.

(c)    Stock Plan Administration Service Providers. You understand that the
Company may transfer your Personal Data, or parts thereof, to Charles Schwab &
Co., Inc. (and its affiliated companies), an independent service provider based
in the United States which assists the Company with

 

5.



--------------------------------------------------------------------------------

the implementation, administration and management of the Plan. In the future,
the Company may select a different service provider and share your Personal Data
with such different service provider that serves the Company in a similar
manner. You understand and acknowledge that the Company’s service provider may
open an account for you to receive and trade Ordinary Shares acquired under the
Plan and that you will be asked to agree on separate terms and data processing
practices with the service provider, which is a condition of your ability to
participate in the Plan.

(d)    International Data Transfers. You understand that as of the date hereof
the Plan Administrator and other parties assisting in the implementation,
administration and management of the Plan, such as the Company’s employees and
other service providers, are based in the United States. If you are located
outside the United States, you understand and acknowledge that your country has
enacted data privacy laws that are different from the laws of the United States.
Transfers of personal data from the EU to the United States can be made on the
basis of Standard Contractual Clauses approved by the European Commission or
other appropriate safeguards permissible under Data Protection Legislation. If
you are located in the EU or EEA, the Company may receive, Process and transfer
your Personal Data onward to third-party service providers solely on the basis
of appropriate data transfer agreements or other appropriate safeguards
permissible under Data Protection Legislation. If applicable, you understand
that you can ask for a copy of the appropriate data processing agreements
underlying the transfer of your Personal Data by contacting your local human
resources representative. The Company’s legal basis for the transfer of your
Personal Data is its legitimate interests in operating the Plan.

(e)    Data Retention. You understand that the Company will use your Personal
Data only as long as is necessary to implement, administer and manage your
participation in the Plan, or to comply with legal or regulatory obligations,
including under tax and securities laws. In the latter case, you understand and
acknowledge that the Company’s legal basis for the Processing of your Personal
Data would be compliance with Data Protection Legislation or the pursuit by the
Company of respective legitimate interests not outweighed by your interests,
rights or freedoms. When the Company no longer needs your Personal Data for any
of the above purposes, you understand the Company will remove it from its
systems.

(f)    Data Subject Rights. You understand that data subject rights regarding
the Processing of Personal Data vary depending on the Applicable Law and that,
depending on where you are based and subject to the conditions set out in the
Data Protection Legislation, you may have, without limitation, the rights to
(i) inquire whether and what kind of Personal Data the Company holds about you
and how it is Processed, and to access or request copies of such Personal Data,
(ii) request the correction or supplementation of Personal Data about you that
is inaccurate, incomplete or out-of-date in light of the purposes underlying the
Processing, (iii) obtain the erasure of Personal Data no longer necessary for
the purposes underlying the Processing, Processed for legitimate interests that,
in the context of your objection, do not prove to be compelling, or Processed in
non-compliance with applicable legal requirements, (iv) request the Company to
restrict the Processing of your Personal Data in certain situations where you
feel its Processing is inappropriate, (v) object, in certain circumstances, to
the Processing of Personal Data for legitimate interests, and to (vi) request
portability of your Personal Data that you have actively or passively provided
to the Company (which does not include data derived or inferred from the
collected data), where the Processing of such Personal Data is carried out by
automated means. In case of concerns, you understand that you may also have the
right to lodge a complaint with the competent local Supervisory Authority.
Further, to receive clarification of, or to exercise any of your rights, you
should contact your local human resources representative.

(g)    Alternate Basis. Finally, you understand that the Company may rely on a
different basis for the Processing or transfer of Personal Data in the future
where required to do so by (for example) a change in the type of Processing
taking place or a change in law. You understand and agree that you will not be
able to participate in the Plan if you fail to agree to a new or different
lawful basis for the Processing of Personal Data.

 

6.



--------------------------------------------------------------------------------

(h)    Defined Terms. For the purposes of this clause, the following terms have
the following means: “Data Protection Legislation” means (i) the GDPR and any
consequential national data protection legislation, including without limitation
the Irish Data Protection Acts 1988 to 2018; (ii) or any replacement legislation
applicable in Ireland from time to time, and, where applicable, any binding
guidance and codes of practice issued or approved by a Supervisory Authority (or
any replacement group from time to time); “GDPR” means Regulation (EU) 2016/679
of the European Parliament and of the Council of 27 April 2016; “Supervisory
Authority” means the Irish Data Protection Commission or any successor body
authority responsible for the monitoring and enforcement of the Data Protection
Legislation or an organization which fulfils a similar function in another
jurisdiction appointed by equivalent Applicable Law; and “Controller”, “Data
Subject”, “Personal Data”, and “Processing” (or “Process” or “Processed”) shall
have the meanings given to those terms in the GDPR.

14.    LANGUAGE. You acknowledge that you are sufficiently proficient in the
English language, or have consulted with an advisor who is sufficiently
proficient in English, so as to allow you to understand the terms and conditions
of this Option Agreement. If you have received this Option Agreement or any
other documents related to the Plan translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version will control.

15.    VENUE. For purposes of any action, lawsuit or other proceeding brought to
enforce this Option Agreement, relating to it, or arising from it, the parties
hereby submit to and consent to the sole and exclusive jurisdiction and venue of
the federal court in the Northern District of Illinois, and state courts located
in the state of Illinois, county of Cook, and no other courts where this grant
is made and/or to be performed.

16.    INSIDER TRADING RESTRICTIONS / MARKET ABUSE LAW. You may be subject to
insider trading restrictions and/or market abuse laws based on the exchange on
which the Ordinary Shares are listed and in applicable jurisdictions, including
the United States, your country and the designated broker’s country, which may
affect your ability to accept, acquire, sell or otherwise dispose of Ordinary
Shares, rights to Ordinary Shares (i.e., Options) or rights linked to the value
of the Ordinary Shares under the Plan during such times as you are considered to
have “inside information” regarding the Company (as defined by the laws in the
applicable jurisdiction(s)). Local insider trading laws and regulations may
prohibit the cancellation or amendment of orders you placed before you possessed
inside information. Furthermore, you could be prohibited from (i) disclosing the
inside information to any third party, which may include fellow employees and
(ii) “tipping” third parties or causing them otherwise to buy or sell
securities. Any restrictions under these laws or regulations are separate from
and in addition to any restrictions that may be imposed under the Company’s
Trading Policy, or any other applicable insider trading policy then in effect.
You acknowledge that you are responsible for complying with any applicable
restrictions and are encouraged to speak with your personal legal advisor for
further details regarding any applicable insider-trading and/or market-abuse
laws in your country.

17.    FOREIGN ASSET/ACCOUNT, EXCHANGE CONTROL AND TAX REPORTING. You may be
subject to foreign asset/account, exchange control and/or tax reporting
requirements as a result of the acquisition, holding and/or transfer of Ordinary
Shares or cash (including dividends and the proceeds arising from the sale of
Ordinary Shares) derived from your participation in the Plan in, to and/or from
a brokerage/bank account or legal entity located outside your country. The
Applicable Laws in your country may require that you report such accounts,
assets and balances therein, the value thereof and/or the transactions related
thereto to the applicable authorities in such country. You may also be required
to

 

7.



--------------------------------------------------------------------------------

repatriate sale proceeds or other funds received as a result of your
participation in the Plan to your country through a designated bank or broker
within a certain time after receipt. You acknowledge that it is your
responsibility to be compliant with such regulations and you are encouraged to
consult with your personal legal advisor for any details.

18.    COUNTRY-SPECIFIC PROVISIONS. Notwithstanding any provisions of this
Option Agreement to the contrary, the Option shall be subject to any terms and
conditions for your country of residence (and country of employment, if
different) set forth in the appendix attached hereto (the “Appendix”). Further,
if you transfer residence and/or employment to another country reflected in the
Appendix, the terms and conditions for such country will apply to you to the
extent the Company determines, in its sole discretion, that the application of
such terms and conditions is necessary or advisable for legal or administrative
reasons. The Appendix constitutes part of this Option Agreement.

19.    IMPOSITION OF OTHER REQUIREMENTS. The Company reserves the right to
impose other requirements on your participation in the Plan, on the Option and
on any Ordinary Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

20.    OTHER DOCUMENTS. You hereby acknowledge receipt of or the right to
receive a document providing the information required by Rule 428(b)(1)
promulgated under the Securities Act, which includes the Prospectus. In
addition, you acknowledge receipt of the Company’s Trading Policy.

21.    QUESTIONS. If you have questions regarding these or any other terms and
conditions applicable to your Option, including a summary of the applicable
federal income tax consequences please see the Prospectus.

* * * *

 

8.



--------------------------------------------------------------------------------

APPENDIX

TO THE

HORIZON THERAPEUTICS PUBLIC LIMITED COMPANY

2020 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

Capitalized terms used but not defined in this Appendix have the meanings set
forth in the Plan and/or the Stock Option Agreement.

Terms and Conditions

This Appendix includes additional terms and conditions that govern the Option
granted to you under the Plan if you are an employee that works or resides
outside the U.S. and/or in one of the countries listed below. If you are a
citizen or resident of a country other than the one in which you are currently
working and/or residing, transfer employment and/or residency to another country
after the Date of Grant, are a consultant, change employment status to a
consultant position, or are considered a resident of another country for local
law purposes, the Company shall, in its discretion, determine the extent to
which the special terms and conditions contained herein shall be applicable to
you. References to your Employer shall include any entity that engages your
services.

Notifications

This Appendix also includes information regarding exchange controls and certain
other issues of which you should be aware with respect to your participation in
the Plan. The information is provided solely for your convenience. Such laws are
often complex and change frequently. As a result, the Company strongly
recommends that you not rely on the information noted herein as the only source
of information relating to the consequences of your participation in the Plan
because the information may be out of date by the time you vest in or exercise
the Option or sell any Ordinary Shares acquired upon exercise.

In addition, the information contained in this Appendix is general in nature and
may not apply to your particular situation, and the Company is not in a position
to assure you of any particular result. Accordingly, you should seek appropriate
professional advice as to how the applicable laws in your country may apply to
your situation.

Finally, if you are a citizen or resident of a country other than the one in
which you are currently residing and/or working, transfer to another country
after the Date of Grant, or are considered a resident of another country for
local law purposes, the notifications contained herein may not be applicable to
you in the same manner.

 

9.



--------------------------------------------------------------------------------

CANADA

Terms and Conditions

Method of Exercise. Due to regulatory considerations in Canada, you are
prohibited from surrendering Ordinary Shares that you already own or attesting
to the ownership of Ordinary Shares or utilizing a “net exercise” procedure to
pay the exercise price or any Tax-Related Items in connection with the Option.
The Company reserves the right to permit these methods of payment depending on
the development of local law.

Termination. The following provision replaces Section 5(k) of the Option
Agreement in its entirety:

(k)    In the event of the termination of your Continuous Service (whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any), unless otherwise provided in the Option Agreement or determined by the
Company, your right to vest in the Option under the Plan will terminate
effective as of the earlier of (i) the date upon which you cease to provide
services, or (b) the date upon which you receive a notice of termination, and
the period (if any) during which you may exercise the Option after such
termination of Continuous Service will commence on the same date and will not in
either case be extended by any contractual notice period in which you do not
actively provide services or any period of pay in lieu of such notice
(including, but not limited to Canadian statutory law, regulatory law and/or
common law) mandated under employment laws in the jurisdiction where you are
employed or the terms of your employment agreement, if any; the Plan
Administrator shall have the exclusive discretion to determine when you are no
longer actively providing services for purposes of the Option (including whether
you may still be considered to be providing services while on a leave of
absence);

The following terms and conditions apply to employees resident in Quebec:

Language. The parties acknowledge that it is their express wish that this
agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.

Notifications

Securities Law Information. You are permitted to sell Ordinary Shares acquired
under the Plan through the designated broker appointed under the Plan, if any,
provided that the Company is a foreign issuer that is not public in Canada and
the sale of the Ordinary Shares acquired pursuant to the Plan takes place:
(i) through an exchange, or a market, outside of Canada on the distribution
date; or (ii) to a person or company outside of Canada. For purposes hereof, a
foreign issuer is an issuer that: (i) is not incorporated or existing pursuant
to the laws of Canada or any jurisdiction of Canada; (ii) does not have its head
office in Canada; and (iii) does not have a majority of its executive officers
or directors ordinarily resident in Canada. If any designated broker is
appointed under the Plan, you shall sell such securities through the designated
broker.

Foreign Asset/Account Reporting Information. Canadian residents are required to
report any foreign specified property held outside Canada (including Options and
Ordinary Shares acquired under the Plan) annually on form T1135 (Foreign Income
Verification Statement) if the total cost of the foreign specified

 

10.



--------------------------------------------------------------------------------

property exceeds CAD 100,000 at any time during the year. Thus, if the CAD
100,000 cost threshold is exceeded by other foreign specified property held by
the individual, Options must be reported (generally at a nil cost). For purposes
of such reporting, Ordinary Shares acquired under the Plan may be reported at
their adjusted cost basis. The adjusted cost basis of a share is generally equal
to the fair market value of such share at the time of acquisition; however, if
you own other Ordinary Shares (e.g., acquired under other circumstances or at
another time), the adjusted cost basis may have to be averaged with the adjusted
cost bases of the other Ordinary Shares. The form T1135 generally must be filed
by April 30 of the following year. You should consult with your personal legal
advisor to ensure compliance with applicable reporting obligations.

GERMANY

Notifications

Exchange Control Information. Cross-border payments in excess of EUR 12,500 must
be reported monthly to the German Federal Bank (Bundesbank). If you receive a
payment in excess of EUR 12,500 in connection with the sale of Ordinary Shares
acquired under the Plan or the receipt of any cash dividends, the report must be
filed electronically by the fifth day of the month following the month in which
the payment was received. The form of report (Allgemeines Meldeportal Statistik)
can be accessed via the Bundesbank’s website (www.bundesbank.de) and is
available in both German and English.

Foreign Asset/Account Reporting Information. German residents holding Ordinary
Shares must notify their local tax office of the acquisition of Ordinary Shares
when they file their returns for the relevant year if the value of the Ordinary
Shares exceeds EUR 150,000 or in the unlikely event that the resident holds
Ordinary Shares exceeding 10% of the Company’s share capital.

IRELAND

There are no country-specific provisions.

SWITZERLAND

Terms and Conditions

Taxes. The following provision supplements Section 4 of the Agreement:

By accepting the grant the Option grant, you agree to be bound by any tax ruling
obtained by the Company, your Employer or any Affiliate for the canton in which
you reside with respect to the Option and to sign any agreements, forms and/or
consents that may be requested by the Company or your Employer or any Affiliate
in connection with such ruling(s). You may obtain a copy of any tax rulings that
may be applicable to you by contacting your Employer. If you reside in a canton
other than the one in which you are currently working, you are advised to
contact your personal tax advisor to determine the tax treatment that will be
applicable to the Option.

Notifications

Securities Law Information. The Option grant is not intended to be publicly
offered in or from Switzerland. Because it is considered a private offering, it
is not subject to securities registration in

 

11.



--------------------------------------------------------------------------------

Switzerland. Neither this document nor any other materials relating to the
Option (i) constitutes a prospectus as such term is understood pursuant to
article 652a of the Swiss Code of Obligations, (ii) may be publicly distributed
nor otherwise made publicly available in Switzerland or (iii) has been or will
be filed with, approved or supervised by any Swiss regulatory authority,
including the Swiss Financial Market Supervisory Authority (“FINMA”).

 

12.



--------------------------------------------------------------------------------

HORIZON THERAPEUTICS PUBLIC LIMITED COMPANY

STOCK OPTION GRANT NOTICE

(2020 EQUITY INCENTIVE PLAN)

Employee Name: <first_name>, <last_name>

Employee ID: <emp_id>

Award Number: <award_id>

Horizon Therapeutics Public Limited Company (the “Company”) has granted you an
option on the terms set forth below (the “Option”). Your Option is subject to
all the terms and conditions set forth herein and in the Company’s 2020 Equity
Incentive Plan (the “Plan”) and its form of Stock Option Agreement, including if
you are an employee that works or resides outside the U.S., any additional terms
and conditions applicable to you as set forth in the appendix attached thereto
(the “Agreement”), all of which documents are available on the Charles Schwab &
Co., Inc. website. Capitalized terms not explicitly defined herein but defined
in the Plan or the Agreement shall have the meanings set forth in the Plan or
the Agreement.

OPTION TERMS: Effective <award_date>, you have been granted an Option to
purchase <shares_awarded> Ordinary Shares with an exercise price per Ordinary
Share of <award_price>. Your Option will vest as follows, subject to your
Continuous Service through the applicable vesting dates:

Options        Vest Date

<vesting_schedule>

Your Option is subject to all of the terms and conditions as set forth herein
and in the Plan and Agreement which are incorporated herein in their entirety.
If not previously exercised, your Option will expire on the applicable date
specified in the Agreement, and no later than <expire_Date> (the “Expiration
Date”).

IMPORTANT REMINDER: You must electronically accept the Option by logging into
your Charles Schwab & Co., Inc account. In order to avoid forfeiture of your
Option, you must electronically accept your Option at least 30 days prior to
your first vesting date.

EMPLOYEE ACKNOWLEDGEMENTS: By your electronic acceptance of the Option
<award_id> through your Charles Schwab & Co., Inc. account you thereby
acknowledge that you understand and agree to each of the following as of
<award_date>:

 

  •  

The Option is governed by this Stock Option Grant Notice, and the provisions of
the Plan and the Agreement, all of which are incorporated herein in their
entirety, made a part of this document and available on the Charles Schwab &
Co., Inc. website and may be viewed and printed by you. Unless otherwise
provided in the Plan, this Grant Notice and the Agreement (together, the “Option
Agreement”) may not be modified, amended or revised except in a writing signed
by you and a duly authorized officer of the Company.

 

  •  

You consent to receive the Option Agreement, the Prospectus and any other
Plan-related documents by electronic delivery and to participate in the Plan
through an on-line or electronic system established and maintained by Charles
Schwab & Co., Inc., another third party designated by the Company, or otherwise
established and maintained by the Company.



--------------------------------------------------------------------------------

  •  

If the Option is an Incentive Stock Option, it (plus other outstanding Incentive
Stock Options granted to you) cannot be first exercisable for more than $100,000
in value (measured by exercise price) in any calendar year. Any excess over
$100,000 is a Nonstatutory Stock Option.

 

  •  

You have read and are familiar with the provisions of the Plan, the Stock Option
Agreement, the Notice of Exercise and the Prospectus. In the event of any
conflict between the provisions in this Grant Notice, the Option Agreement, the
Notice of Exercise, or the Prospectus and the terms of the Plan, the terms of
the Plan shall control.

 

  •  

The Option Agreement sets forth the entire understanding between you and the
Company regarding the acquisition of Ordinary Shares of the Company and
supersedes all prior oral and written agreements, promises and/or
representations on that subject with the exception of: (i) other equity awards
previously granted to you, (ii) any written employment agreement, offer letter,
severance agreement, written severance plan or policy, or other written
agreement between the Company and you in each case that specifies the terms that
should govern this Option, and (iii) the Company’s Incentive Compensation
Recoupment Policy, any clawback policy that the Company is required to adopt
pursuant to the listing standards of any national securities exchange or
association on which the Company’s securities are listed or as is otherwise
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other Applicable Law, and any clawback policy that the Company otherwise adopts,
to the extent applicable and permissible under Applicable Law..

CHARLES SCHWAB & CO., INC. BROKERAGE ACCOUNT

The Company currently utilizes Charles Schwab & Co., Inc. as its online
broker. Charles Schwab & Co., Inc. offers an internet website for viewing option
and other equity award data, exercising your stock options and buying or selling
the shares subject to your equity awards.

QUESTIONS

Contact Horizon Therapeutics plc’s Senior Manager, Accounting and Global Equity
Plan Administrator Garry Devine at 224-383-3037 or
email gdevine@horizontherapeutics.com with any further questions regarding your
equity awards.



--------------------------------------------------------------------------------

<pdf_attachments>



--------------------------------------------------------------------------------

HORIZON THERAPEUTICS PUBLIC LIMITED COMPANY

2020 EQUITY INCENTIVE PLAN

AWARD AGREEMENT (RSU AWARD) - GLOBAL

As reflected by your Restricted Stock Unit Grant Notice (“Grant Notice”) Horizon
Pharma Public Limited Company (the “Company”) has granted you a RSU Award under
its 2020 Equity Incentive Plan (the “Plan”) for the number of restricted stock
units as indicated in your Grant Notice (the “RSU Award”). Capitalized terms not
explicitly defined in this Award Agreement but defined in the Grant Notice or
the Plan shall have the meanings set forth in the Grant Notice or Plan, as
applicable. The terms of your RSU Award as specified in this Award Agreement,
including if you are an employee that works or resides outside the U.S., any
additional terms and conditions applicable to you as set forth in the appendix
attached hereto (the “Agreement”) and the Grant Notice collectively constitute
your “RSU Award Agreement”.

The general terms applicable to your RSU Award are as follows:

1.    GOVERNING PLAN DOCUMENT. Your RSU Award is subject to all the provisions
of the Plan, including but not limited to the provisions in:

(a)    Section 6 of the Plan regarding the impact of a Capitalization
Adjustment, dissolution, liquidation, or Corporate Transaction on your RSU
Award;

(b)    Section 9(e) of the Plan regarding the Company’s or your employer’s
retained rights to terminate your Continuous Service notwithstanding the grant
of the RSU Award; and

(c)    Section 8(c) of the Plan regarding the tax and social security
consequences of your RSU Award.

Your RSU Award is further subject to all interpretations, amendments, rules and
regulations, which may from time to time be promulgated and adopted pursuant to
the Plan. In the event of any conflict between the RSU Award Agreement and the
provisions of the Plan, the provisions of the Plan shall control.

2.    GRANT OF THE RSU AWARD. This RSU Award represents your right to be issued
on a future date the number of Ordinary Shares that is equal to the number of
restricted stock units indicated in the Grant Notice as modified to reflect any
Capitalization Adjustment and subject to your satisfaction of the vesting
conditions set forth therein (the “Restricted Stock Units”). Any additional
Restricted Stock Units that become subject to the RSU Award pursuant to
Capitalization Adjustments as set forth in the Plan and the provisions of
Section 3 below, if any, shall be subject, in a manner determined by the Board,
to the same forfeiture restrictions, restrictions on transferability, and time
and manner of delivery as applicable to the other Restricted Stock Units covered
by your RSU Award.

3.    DIVIDENDS. You may become entitled to receive payments equal to any cash
dividends and other distributions paid with respect to a corresponding number of
Ordinary Shares to be issued in respect of the Restricted Stock Units covered by
your RSU Award. Any such dividends or distributions shall be subject to the same
forfeiture restrictions as apply to the Restricted Stock Units and shall be paid
at the same time that the corresponding shares are issued in respect of your
vested Restricted Stock Units, provided, however that to the extent any such
dividends or distributions are paid in Ordinary Shares, then you will
automatically be granted a corresponding number of additional Restricted Stock
Units subject to

 

1.



--------------------------------------------------------------------------------

the RSU Award (the “Dividend Units”), and further provided that such Dividend
Units shall be subject to the same forfeiture restrictions and restrictions on
transferability, and same timing requirements for issuance of shares, as apply
to the Restricted Stock Units subject to the RSU Award with respect to which the
Dividend Units relate.

4.    WITHHOLDING OBLIGATIONS. As further provided in Section 8 of the Plan, you
hereby authorize withholding from payroll and any other amounts payable to you,
and otherwise agree to make adequate provision for, any sums required to satisfy
the federal, state, local and foreign tax and social security withholding
obligations, if any, which arise in connection with your RSU Award (the
“Withholding Taxes”) in accordance with the withholding procedures established
by the Company and/or your employer. Unless the Withholding Taxes are satisfied,
the Company shall have no obligation to deliver to you any Ordinary Shares in
respect of the RSU Award. In the event the Withholding Obligation of the Company
arises prior to the delivery to you of Ordinary Shares or it is determined after
the delivery of Ordinary Shares to you that the amount of the Withholding
Obligation was greater than the amount withheld by the Company, you agree to
indemnify and hold the Company and your employer harmless from any failure by
the Company or your employer to withhold the proper amount.

5.    DATE OF ISSUANCE.

(a)    The issuance of shares in respect of the Restricted Stock Units is
intended to comply with Treasury Regulations Section 1.409A-1(b)(4) and will be
construed and administered in such a manner. Subject to the satisfaction of the
Withholding Obligation, if any, in the event one or more Restricted Stock Units
vests, the Company shall issue to you one (1) Ordinary Share for each Restricted
Stock Unit that vests on the applicable vesting date(s) (subject to any
adjustment under Section 3 above, and subject to any different provisions in the
Grant Notice). Each issuance date determined by this paragraph is referred to as
an “Original Issuance Date.”

(b)    If the Original Issuance Date falls on a date that is not a business day,
delivery shall instead occur on the next following business day. In addition,
if:

(i)    the Original Issuance Date does not occur (1) during an “open window
period” applicable to you, as determined by the Company in accordance with the
Company’s then-effective policy on trading in Company securities, or (2) on a
date when you are otherwise permitted to sell Ordinary Shares on an established
stock exchange or stock market (including but not limited to under a previously
established written trading plan that meets the requirements of Rule 10b5-1
under the Exchange Act and was entered into in compliance with the Company’s
policies (a “10b5-1 Arrangement)), and

(ii)    either (1) a Withholding Obligation does not apply, or (2) the Company
decides, prior to the Original Issuance Date, (A) not to satisfy the Withholding
Obligation by withholding Ordinary Shares from the shares otherwise due, on the
Original Issuance Date, to you under this Award, and (B) not to permit you to
enter into a “same day sale” commitment with a broker-dealer (including but not
limited to a commitment under a 10b5-1 Arrangement) and (C) not to permit you to
pay your Withholding Obligation in cash,

(iii)    then the shares that would otherwise be issued to you on the Original
Issuance Date will not be delivered on such Original Issuance Date and will
instead be delivered on the first business day when you are not prohibited from
selling Ordinary Shares in the open public market, but, if you are subject to
U.S. federal income taxes, in no event will the shares be issued to you later
than December 31 of the calendar year in which the Original Issuance Date occurs
(that is, the last day of your taxable year in which the Original Issuance Date
occurs), or, if and only if permitted in a manner that

 

2.



--------------------------------------------------------------------------------

complies with Treasury Regulations Section 1.409A-1(b)(4), no later than the
date that is the 15th day of the third calendar month of the applicable year
following the year in which the Ordinary Shares under this Award are no longer
subject to a “substantial risk of forfeiture” within the meaning of Treasury
Regulations Section 1.409A-1(d).

(c)    If you are subject to U.S. federal income taxes, to the extent the RSU
Award is a Non-Exempt RSU Award, the provisions of Section 11 of the Plan shall
apply.

6.    NATURE OF GRANT. In accepting the RSU Award, you acknowledge, understand
and agree that:

(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature, and may be amended, suspended or terminated by the Company at any
time, to the extent permitted by the Plan;

(b)    the grant of the RSU Award is exceptional, voluntary and occasional and
does not create any contractual or other right to receive future grants of RSUs,
other equity awards or benefits in lieu of equity awards, even if equity awards
have been granted in the past;

(c)    all decisions with respect to future RSU Awards or other grants, if any,
will be at the sole discretion of the Company;

(d)    the RSU Award grant and your participation in the Plan shall not create a
right to employment or be interpreted as forming or amending an employment or
service contract with the Company, the Employer or any Affiliate;

(e)    you are voluntarily participating in the Plan;

(f)    the RSU Award and any Ordinary Shares acquired under the Plan, and the
income from and value of same, are not intended to replace any pension rights or
compensation;

(g)    the RSU Award and any Ordinary Shares acquired under the Plan, and the
income from and value of same, are not part of normal or expected compensation
for any purpose, including, without limitation, calculating any severance,
resignation, termination, redundancy, dismissal, end-of-service payments,
holiday pay, bonuses, long-service awards, pension or retirement or welfare
benefits or similar mandatory payments;

(h)    the future value of the Ordinary Shares underlying the RSU Award is
unknown, indeterminable, and cannot be predicted with certainty;

(i)    if the RSU Award vests and you are issued Ordinary Shares, the value of
such Ordinary Shares may increase or decrease in value following the date the
shares are issued; even below the Fair Market Value on the date the RSU Award is
granted to you;

(j)    for purposes of the RSU Award, your Continuous Service will be considered
terminated as of the date you are no longer actively providing services to the
Company or one of its Affiliates (regardless of the reason for such termination
and whether or not later found to be invalid or in breach of employment laws in
the jurisdiction where you are employed or the terms of your employment
agreement, if any), and unless otherwise expressly provided in this Agreement or
determined by the Company, your right to vest in the RSU Award under the Plan,
if any, will terminate as of such date and

 

3.



--------------------------------------------------------------------------------

will not be extended by any notice period or any period of “garden leave” or
similar period mandated under employment laws in the jurisdiction where you are
employed or the terms of your employment agreement, if any); and the Plan
Administrator shall have the exclusive discretion to determine when you are no
longer actively providing services for purposes of the RSU Award (including
whether you may still be considered to be providing services while on a leave of
absence);

(k)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSU Award resulting from your termination of Continuous
Service (for any reason whatsoever, whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where you are employed, or the
terms of your employment agreement, if any), and in consideration of the grant
of this RSU Award to which you are otherwise not entitled, you irrevocably agree
never to institute any claim against the Company or any Affiliate, waive your
ability, if any, to bring any such claim, and release the Company and any
Affiliate from any such claim; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, you shall be deemed irrevocably to have agreed not to pursue such claim
and agree to execute any and all documents necessary to request dismissal or
withdrawal of such claim;

(l)    unless otherwise agreed with the Company in writing, the RSU Award and
any Ordinary Shares acquired under the Plan, and the income from and value of
same, are not granted as consideration for, or in connection with, any service
you may provide as a director of the Company or any Affiliate; and

(m)    neither the Company, the Employer or any Affiliate shall be liable for
any foreign exchange rate fluctuation between your local currency and the United
States Dollar that may affect the value of the RSU Award or the subsequent sale
of any Ordinary Shares acquired upon settlement of the RSU Award.

7.    TRANSFERABILITY.

(a)    Except as otherwise provided in the Plan, your RSU Award is not
transferable, except by will or by the applicable laws of descent and
distribution,

(b)    If you are an Officer of the Company on the date your RSU Award is
granted to you, the provisions of this Section 7(b) are applicable to you. Any
Ordinary Shares issued to you in settlement of your RSU Award may not be
transferred, sold or otherwise disposed of by you within the one (1) year period
that commences on the date the shares are issued to you (the “Holding Period”);
provided that nothing in this Section 6(b) shall prohibit the disposition of
Ordinary Shares in connection with a Change in Control or the withholding of
shares that would otherwise be issued pursuant to exercise of the option in
satisfaction of applicable withholding taxes. After the Holding Period has
expired, you are free to assign, hypothecate, donate, encumber or otherwise
dispose of any interest in such issued Ordinary Shares provided that any such
actions are in compliance with the provisions herein, any applicable Company
policies (including, but not limited to, insider trading and window period
policies) and applicable securities laws.

8.     CORPORATE TRANSACTION. Your RSU Award is subject to the terms of any
agreement governing a Corporate Transaction involving the Company, including,
without limitation, a provision for the appointment of a stockholder
representative that is authorized to act on your behalf with respect to any
escrow, indemnities and any contingent consideration.

9.    NO LIABILITY FOR TAXES. As a condition to accepting the RSU Award, you
hereby (a) agree to not make any claim against the Company, or any of its
Officers, Directors, Employees or

 

4.



--------------------------------------------------------------------------------

Affiliates related to tax or social security liabilities arising from the RSU
Award or other Company compensation and (b) acknowledge that you were advised to
consult with your own personal tax, financial and other legal advisors regarding
the tax and social security consequences of the RSU Award and have either done
so or knowingly and voluntarily declined to do so.

10.    CLAWBACK/RECOVERY. If you are an Officer the provisions of this
Section 10 are applicable to you. Your RSU Award and any shares issued in
settlement of your RSU Award will be subject to recoupment in accordance with:
(i) the Company’s Incentive Compensation Recoupment Policy, (ii) any clawback
policy that the Company is required to adopt pursuant to the listing standards
of any national securities exchange or association on which the Company’s
securities are listed or as is otherwise required by the Dodd-Frank Wall Street
Reform and Consumer Protection Act or other Applicable Law, and (iii) any
clawback policy that the Company otherwise adopts, in each case to the extent
applicable and permissible under Applicable Law. No recovery of compensation
under such a clawback policy will be an event giving rise to your right to
voluntary terminate employment upon a “resignation for good reason,” or for a
“constructive termination” or any similar term under any plan of or agreement
with the Company. By accepting your RSU Award you expressly agree to the
application of this Section 10 to your RSU Award.

11.    SEVERABILITY. If any part of this Agreement or the Plan is declared by
any court or governmental authority to be unlawful or invalid, such unlawfulness
or invalidity will not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any Section of this Agreement (or part of
such a Section) so declared to be unlawful or invalid will, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.

12.    WAIVER. You acknowledge that a waiver by the Company of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach of this
Agreement.

13.    NO ADVICE REGARDING GRANT. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying
Ordinary Shares. You should consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.

14.    DATA PRIVACY. By accepting this Agreement in accordance with the
Company’s equity award acceptance procedures, you acknowledge and understand the
data processing practices described herein in relation to the collection,
Processing and use of your Personal Data by the Company and the transfer of your
Personal Data to the recipients mentioned herein, including recipients located
in countries which do not adduce an adequate level of protection from a European
(or other non-U.S.) data protection law perspective, for the purposes described
herein.

(a)    Acknowledgement of Processing. You understand that you should review the
following information about the Processing of your Personal Data by or on behalf
of the Company, the Employer and/or any Affiliate, as described herein, and any
other RSU Award materials. With regard to the Processing of your Personal Data
in connection with the Plan, you understand that the Company is the Controller
of the Personal Data and that you will not be able to participate in the Plan if
you fail to provide your Personal Data when requested.

(b)    Data Processing and Legal Basis. The Company collects your Personal Data
from you and uses or otherwise Processes your Personal Data for the purposes of
allocating Ordinary

 

5.



--------------------------------------------------------------------------------

Shares and implementing, administering and managing the Plan. You understand
that this Personal Data may include, without limitation, your name, home address
and telephone number, email address, date of birth, social insurance number,
passport number or other identification number (e.g., resident registration
number), salary, nationality, job title, any Ordinary Shares or directorships
held in the Company or its Subsidiaries, details of all RSU Awards or any other
entitlement to Ordinary Shares or equivalent benefits awarded, canceled,
exercised, vested, unvested or outstanding in your favor. The legal basis for
the Processing of your Personal Data will be the legitimate interests of the
Company to offer and operate the Plan.

(c)    Stock Plan Administration Service Providers. You understand that the
Company may transfer your Personal Data, or parts thereof, to Charles Schwab &
Co., Inc. (and its affiliated companies), an independent service provider based
in the United States which assists the Company with the implementation,
administration and management of the Plan. In the future, the Company may select
a different service provider and share your Personal Data with such different
service provider that serves the Company in a similar manner. You understand and
acknowledge that the Company’s service provider may open an account for you to
receive and trade Ordinary Shares acquired under the Plan and that you will be
asked to agree on separate terms and data processing practices with the service
provider, which is a condition of your ability to participate in the Plan.

(d)    International Data Transfers. You understand that as of the date hereof
the Plan Administrator and other parties assisting in the implementation,
administration and management of the Plan, such as the Company’s employees and
other service providers, are based in the United States. If you are located
outside the United States, you understand and acknowledge that your country has
enacted data privacy laws that are different from the laws of the United States.
Transfers of personal data from the EU to the United States can be made on the
basis of Standard Contractual Clauses approved by the European Commission or
other appropriate safeguards permissible under Data Protection Legislation. If
you are located in the EU or EEA, the Company may receive, Process and transfer
your Personal Data onward to third-party service providers solely on the basis
of appropriate data transfer agreements or other appropriate safeguards
permissible under Data Protection Legislation. If applicable, you understand
that you can ask for a copy of the appropriate data processing agreements
underlying the transfer of your Personal Data by contacting your local human
resources representative. The Company’s legal basis for the transfer of your
Personal Data is its legitimate interests in operating the Plan.

(e)    Data Retention. You understand that the Company will use your Personal
Data only as long as is necessary to implement, administer and manage your
participation in the Plan, or to comply with legal or regulatory obligations,
including under tax and securities laws. In the latter case, you understand and
acknowledge that the Company’s legal basis for the Processing of your Personal
Data would be compliance with Data Protection Legislation or the pursuit by the
Company of respective legitimate interests not outweighed by your interests,
rights or freedoms. When the Company no longer needs your Personal Data for any
of the above purposes, you understand the Company will remove it from its
systems.

(f)    Data Subject Rights. You understand that data subject rights regarding
the Processing of Personal Data vary depending on the Applicable Law and that,
depending on where you are based and subject to the conditions set out in Data
Protection Legislation, you may have, without limitation, the rights to
(i) inquire whether and what kind of Personal Data the Company holds about you
and how it is Processed, and to access or request copies of such Personal Data,
(ii) request the correction or supplementation of Personal Data about you that
is inaccurate, incomplete or out-of-date in light of the purposes underlying the
Processing, (iii) obtain the erasure of Personal Data no longer necessary for
the purposes underlying the Processing, Processed for legitimate interests that,
in the context of your objection, do not prove to be compelling, or Processed in
non-compliance with applicable legal

 

6.



--------------------------------------------------------------------------------

requirements, (iv) request the Company to restrict the Processing of your
Personal Data in certain situations where you feel its Processing is
inappropriate, (v) object, in certain circumstances, to the Processing of
Personal Data for legitimate interests, and to (vi) request portability of your
Personal Data that you have actively or passively provided to the Company (which
does not include data derived or inferred from the collected data), where the
Processing of such Personal Data is carried out by automated means. In case of
concerns, you understand that you may also have the right to lodge a complaint
with the competent local Supervisory Authority. Further, to receive
clarification of, or to exercise any of your rights, you should contact your
local human resources representative.

(g)    Alternate Basis. Finally, you understand that the Company may rely on a
different basis for the Processing or transfer of Personal Data in the future
where required to do so by (for example) a change in the type of Processing
taking place or a change in law. You understand and agree that you will not be
able to participate in the Plan if you fail to agree to a new or different
lawful basis for the Processing of Personal Data.

(h)    Defined Terms. For the purposes of this clause, the following terms have
the following meanings: “Data Protection Legislation” means (i) the GDPR and any
consequential national data protection legislation, including without limitation
the Irish Data Protection Acts 1988 to 2018; (ii) or any replacement legislation
applicable in Ireland from time to time, and, where applicable, any binding
guidance and codes of practice issued or approved by a Supervisory Authority (or
any replacement group from time to time); “GDPR” means Regulation (EU) 2016/679
of the European Parliament and of the Council of 27 April 2016; “Supervisory
Authority” means the Irish Data Protection Commission or any successor body
authority responsible for the monitoring and enforcement of the Data Protection
Legislation or an organization which fulfils a similar function in another
jurisdiction appointed by equivalent Applicable Law; and “Controller”, “Data
Subject”, “Personal Data”, and “Processing” (or “Process” or “Processed”) shall
have the meanings given to those terms in the GDPR.

15.    LANGUAGE. You acknowledge that you are sufficiently proficient in the
English language, or have consulted with an advisor who is sufficiently
proficient in English, so as to allow you to understand the terms and conditions
of this Agreement. If you have received this Agreement or any other documents
related to the Plan translated into a language other than English, and if the
meaning of the translated version is different than the English version, the
English version will control.

16.    VENUE. For purposes of any action, lawsuit or other proceeding brought to
enforce this Agreement, relating to it, or arising from it, the parties hereby
submit to and consent to the sole and exclusive jurisdiction and venue of the
federal court in the Northern District of Illinois, and state courts located in
the state of Illinois, county of Cook, and no other courts where this grant is
made and/or to be performed.

17.    INSIDER TRADING RESTRICTIONS / MARKET ABUSE LAW. You may be subject to
insider trading restrictions and/or market abuse laws based on the exchange on
which the Ordinary Shares are listed and in applicable jurisdictions, including
the United States, your country and the designated broker’s country, which may
affect your ability to accept, acquire, sell or otherwise dispose of Ordinary
Shares, rights to Ordinary Shares (i.e., RSU Awards) or rights linked to the
value of the Ordinary Shares under the Plan during such times as you are
considered to have “inside information” regarding the Company (as defined by the
laws in the applicable jurisdiction(s)). Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders you placed
before you possessed inside information. Furthermore, you could be prohibited
from (i) disclosing the inside information to any third party, which may include
fellow employees and (ii) “tipping” third parties or causing them otherwise to
buy or sell securities. Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under the
Company’s Trading Policy, or any other applicable

 

7.



--------------------------------------------------------------------------------

insider trading policy then in effect. You acknowledge that you are responsible
for complying with any applicable restrictions and are encouraged to speak with
your personal legal advisor for further details regarding any applicable
insider-trading and/or market-abuse laws in your country.

18.    FOREIGN ASSET/ACCOUNT, EXCHANGE CONTROL AND TAX REPORTING. You may be
subject to foreign asset/account, exchange control and/or tax reporting
requirements as a result of the acquisition, holding and/or transfer of Ordinary
Shares or cash (including dividends and the proceeds arising from the sale of
Ordinary Shares) derived from your participation in the Plan in, to and/or from
a brokerage/bank account or legal entity located outside your country. The
Applicable Laws in your country may require that you report such accounts,
assets and balances therein, the value thereof and/or the transactions related
thereto to the applicable authorities in such country. You may also be required
to repatriate sale proceeds or other funds received as a result of your
participation in the Plan to your country through a designated bank or broker
within a certain time after receipt. You acknowledge that it is your
responsibility to be compliant with such regulations and you are encouraged to
consult with your personal legal advisor for any details.

19.    COUNTRY-SPECIFIC PROVISIONS. Notwithstanding any provisions of this
Agreement to the contrary, if you reside or are employed outside of the United
States, the RSU Award shall be subject to any terms and conditions for your
country of residence (and country of employment, if different) set forth in the
appendix attached hereto (the “Appendix”). Further, if you transfer residence
and/or employment to another country reflected in the Appendix, the terms and
conditions for such country will apply to you to the extent the Company
determines, in its sole discretion, that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons. The
Appendix constitutes part of this Agreement.

20.    IMPOSITION OF OTHER REQUIREMENTS. The Company reserves the right to
impose other requirements on your participation in the Plan, on the RSU Award
and on any Ordinary Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

21.    OTHER DOCUMENTS. You hereby acknowledge receipt of or the right to
receive a document providing the information required by Rule 428(b)(1)
promulgated under the Securities Act, which includes the Prospectus. In
addition, you acknowledge receipt of the Company’s Trading Policy.

22.    QUESTIONS. If you have questions regarding these or any other terms and
conditions applicable to your RSU Award, including a summary of the applicable
federal income tax consequences please see the Prospectus.

 

8.



--------------------------------------------------------------------------------

APPENDIX

TO THE

HORIZON THERAPEUTICS PUBLIC LIMITED COMPANY

2020 EQUITY INCENTIVE PLAN

RSU AWARD AGREEMENT

Capitalized terms used but not defined in this Appendix have the meanings set
forth in the Plan and/or the RSU Award Agreement.

Terms and Conditions

This Appendix includes additional terms and conditions that govern the RSU Award
granted to you under the Plan if you are an employee that works or resides
outside the U.S. and/or in one of the countries listed below. If you are a
citizen or resident of a country other than the one in which you are currently
working and/or residing, transfer employment and/or residency to another country
after the date of grant, are a consultant, change employment status to a
consultant position, or are considered a resident of another country for local
law purposes, the Company shall, in its discretion, determine the extent to
which the special terms and conditions contained herein shall be applicable to
you. References to your Employer shall include any entity that engages your
services.

Notifications

This Appendix also includes information regarding exchange controls and certain
other issues of which you should be aware with respect to your participation in
the Plan. The information is provided solely for your convenience. Such laws are
often complex and change frequently. As a result, the Company strongly
recommends that you not rely on the information noted herein as the only source
of information relating to the consequences of your participation in the Plan
because the information may be out of date by the time you vest in the RSU or
sell any Ordinary Shares acquired upon settlement of the vested RSU.

In addition, the information contained in this Appendix is general in nature and
may not apply to your particular situation, and the Company is not in a position
to assure you of any particular result. Accordingly, you should seek appropriate
professional advice as to how the applicable laws in your country may apply to
your situation.

Finally, if you are a citizen or resident of a country other than the one in
which you are currently residing and/or working, transfer to another country
after the date of grant, or are considered a resident of another country for
local law purposes, the notifications contained herein may not be applicable to
you in the same manner.

 

9.



--------------------------------------------------------------------------------

CANADA

Terms and Conditions

Termination. The following provision replaces Section 6(j) of the RSU Award
Agreement in its entirety:

(j)    In the event of the termination of your Continuous Service (whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any), unless otherwise provided in the RSU Award Agreement or determined by
the Company, your right to vest in the RSU Award under the Plan will terminate
effective as of the earlier of (i) the date upon which you cease to provide
services, or (ii) the date upon which you receive a notice of termination and
will not in either case be extended by any contractual notice period in which
you do not actively provide services or any period of pay in lieu of such notice
(including, but not limited to Canadian statutory law, regulatory law and/or
common law) mandated under employment laws in the jurisdiction where you are
employed or the terms of your employment agreement, if any; the Plan
Administrator shall have the exclusive discretion to determine when you are no
longer actively providing services for purposes of the RSU Award (including
whether you may still be considered to be providing services while on a leave of
absence);

The following terms and conditions apply to employees resident in Quebec:

Language. The parties acknowledge that it is their express wish that this
agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.

Data Privacy. This provision supplements Section 14 of the RSU Award Agreement:

You hereby authorize the Company or any Affiliate, including the Employer, and
any agents or representatives to (i) discuss with and obtain all relevant
information from all personnel, professional or non-professional, involved in
the administration and operation of the Plan, and (ii) disclose and discuss any
and all information relevant to the Plan with their advisors. You further
authorize the Company or any Affiliate, including the Employer, and any agents
or representatives to record such information and to keep such information in
your employee file.

Notifications

Securities Law Information. You are permitted to sell Ordinary Shares acquired
under the Plan through the designated broker appointed under the Plan, if any,
provided that the Company is a foreign issuer that is not public in Canada and
the sale of the Ordinary Shares acquired pursuant to the Plan takes place:
(i) through an exchange, or a market, outside of Canada on the distribution
date; or (ii) to a person or company outside of Canada. For purposes hereof, a
foreign issuer is an issuer that: (i) is not incorporated or existing pursuant
to the laws of Canada or any jurisdiction of Canada; (ii) does not have its head
office in Canada; and (iii) does not have a majority of its executive officers
or directors ordinary resident in Canada. If any designated broker is appointed
under the Plan, you shall sell such securities through the designated broker.

 

10.



--------------------------------------------------------------------------------

Foreign Asset/Account Reporting Information. Canadian residents are required to
report any foreign specified property held outside Canada (including RSU Awards
and Ordinary Shares acquired under the Plan) annually on form T1135 (Foreign
Income Verification Statement) if the total cost of the foreign specified
property exceeds CAD 100,000 at any time during the year. Thus, if the CAD
100,000 cost threshold is exceeded by other foreign specified property held by
the individual, RSU Awards must be reported (generally at a nil cost). For
purposes of such reporting, Ordinary Shares acquired under the Plan may be
reported at their adjusted cost basis. The adjusted cost basis of a share is
generally equal to the fair market value of such share at the time of
acquisition; however, if you own other Ordinary Shares (e.g., acquired under
other circumstances or at another time), the adjusted cost basis may have to be
averaged with the adjusted cost bases of the other Ordinary Shares. The form
T1135 generally must be filed by April 30 of the following year. You should
consult with your personal legal advisor to ensure compliance with applicable
reporting obligations.

GERMANY

Notifications

Exchange Control Information. Cross-border payments in excess of EUR 12,500 must
be reported monthly to the German Federal Bank (Bundesbank). If you receive a
payment in excess of EUR 12,500 in connection with the sale of Ordinary Shares
acquired under the Plan or the receipt of any cash dividends, the report must be
filed electronically by the fifth day of the month following the month in which
the payment was received. The form of report (Allgemeines Meldeportal Statistik)
can be accessed via the Bundesbank’s website (www.bundesbank.de) and is
available in both German and English.

Foreign Asset/Account Reporting Information. German residents holding Ordinary
Shares must notify their local tax office of the acquisition of Ordinary Shares
when they file their returns for the relevant year if the value of the Ordinary
Shares exceeds EUR 150,000 or in the unlikely event that the resident holds
Ordinary Shares exceeding 10% of the Company’s share capital.

IRELAND

There are no country-specific provisions.

SWITZERLAND

Terms and Conditions

Taxes. The following provision supplements Section 4 of the Agreement:

By accepting the grant the RSU Award, you agree to be bound by any tax ruling
obtained by the Company, your Employer or any Affiliate for the canton in which
you reside with respect to the RSU Award and to sign any agreements, forms
and/or consents that may be requested by the Company or your Employer or any
Affiliate in connection with such ruling(s). You may obtain a copy of any tax
rulings that may be applicable to you by contacting your Employer. If you reside
in a canton other than the one in which you are currently working, you are
advised to contact your personal tax advisor to determine the tax treatment that
will be applicable to the RSU Award.

Notifications

Securities Law Information. The RSU Award is not intended to be publicly offered
in or from Switzerland. Because it is considered a private offering, it is not
subject to securities registration in

 

11.



--------------------------------------------------------------------------------

Switzerland. Neither this document nor any other materials relating to the RSU
Award (i) constitutes a prospectus as such term is understood pursuant to
article 652a of the Swiss Code of Obligations, (ii) may be publicly distributed
nor otherwise made publicly available in Switzerland or (iii) has been or will
be filed with, approved or supervised by any Swiss regulatory authority,
including the Swiss Financial Market Supervisory Authority (“FINMA”).

 

12.



--------------------------------------------------------------------------------

HORIZON THERAPEUTICS PUBLIC LIMITED COMPANY

RSU AWARD GRANT NOTICE

(2020 EQUITY INCENTIVE PLAN)

Employee Name: <first_name>, <last_name>

Employee ID: <emp_id>

Award Number: <award_id>

Horizon Therapeutics Public Limited Company (the “Company”) has awarded to you
(the “Participant”) the number of restricted stock units specified and on the
terms set forth below in consideration of your services (the “RSU Award”). Your
RSU Award is subject to all of the terms and conditions as set forth herein and
in the Company’s 2020 Equity Incentive Plan (the “Plan”) and its form of Award
Agreement for RSU Awards, including if you are an employee that works or resides
outside the U.S., any additional terms and conditions applicable to you as set
forth in the appendix attached thereto (the “Agreement”), all of which documents
are available on the Charles Schwab & Co., Inc. website. Capitalized terms not
explicitly defined herein but defined in the Plan or the Agreement shall have
the meanings set forth in the Plan or the Agreement.

RSU AWARD TERMS: Effective <award_date>, you have been granted <shares_awarded>
RSUs. Your RSUs will vest as follows, subject to your Continuous Service through
the applicable vesting dates:

RSUs        Vest Date

<vesting_schedule>

Your RSU Award is subject to all of the terms and conditions as set forth herein
and in the Plan and Agreement which are incorporated herein in their entirety.

IMPORTANT REMINDER: You must electronically accept the RSU Award by logging into
your Charles Schwab & Co., Inc account. In order to avoid forfeiture of your RSU
Award, you must electronically accept your RSU Award at least 30 days prior to
your first vesting date.

EMPLOYEE ACKNOWLEDGEMENTS: By your electronic acceptance of the RSU Award
<award_id> through your Charles Schwab & Co., Inc account. you thereby
acknowledge that you understand and agree to each of the following as of
<award_date>:

 

  •  

The Purchase Price per Ordinary Share that may be issued in settlement of your
RSU Award is equal to the nominal value per Ordinary Share as of the
<award_date> and is subject to adjustment as provided in Section 6 of the Plan.

 

  •  

The RSU Award is governed by this RSU Award Grant Notice (the “Grant Notice”),
and the provisions of the Plan and the Agreement, all of which are incorporated
herein in their entirety, made a part of this document and available on the
Charles Schwab & Co., Inc. website and may be viewed and printed by you. Unless
otherwise provided in the Plan, this Grant Notice and the Agreement (together,
the “RSU Award Agreement”) may not be modified, amended or revised except in a
writing signed by you and a duly authorized officer of the Company.

 

  •  

You consent to receive the RSU Award Agreement, the Prospectus and any other
Plan-related documents by electronic delivery and to participate in the Plan
through an on-line or electronic system established and maintained by Charles
Schwab & Co., Inc., another third party designated by the Company, or otherwise
established and maintained by the Company.

 

1.



--------------------------------------------------------------------------------

  •  

You have read and are familiar with the provisions of the Plan, the RSU Award
Agreement and the Prospectus, all of which are available on the Charles Schwab &
Co., Inc. website. In the event of any conflict between the provisions in the
RSU Award Agreement, or the Prospectus and the terms of the Plan, the terms of
the Plan shall control.

 

  •  

The RSU Award Agreement sets forth the entire understanding between you and the
Company regarding the acquisition of Ordinary Shares and supersedes all prior
oral and written agreements, promises and/or representations on that subject
with the exception of: (i) other equity awards previously granted to you,
(ii) any written employment agreement, offer letter, severance agreement,
written severance plan or policy, or other written agreement between the Company
and you in each case that specifies the terms that should govern this RSU Award,
and (iii) the Company’s Incentive Compensation Recoupment Policy, any clawback
policy that the Company is required to adopt pursuant to the listing standards
of any national securities exchange or association on which the Company’s
securities are listed or as is otherwise required by the Dodd-Frank Wall Street
Reform and Consumer Protection Act or other Applicable Law, and any clawback
policy that the Company otherwise adopts, to the extent applicable and
permissible under Applicable Law.

CHARLES SCHWAB & CO., INC. BROKERAGE ACCOUNT

The Company currently utilizes Charles Schwab & Co., Inc. as its online broker.
Charles Schwab & Co., Inc. offers an internet website for viewing equity award
data and for buying or selling the shares subject to your equity awards.

QUESTIONS

Contact the Company’s Senior Manager, Accounting and Equity Plan Administrator
Garry Devine at 224-383-3037 or email gdevine@horizontherapeutics.com with any
further questions regarding your equity awards.

 

2.



--------------------------------------------------------------------------------

<pdf_attachments>

 

3.